Exhibit 10.9

 

CLOSING DATE INTERCREDITOR AGREEMENT

 

dated as of

 

July 1, 2015,

 

between

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as First Lien Credit Agreement Administrative Agent

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Second Lien Credit Agreement Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1

 

 

Definitions

 

 

 

 

Section 1.01.

Construction; Certain Defined Terms

1

 

 

 

 

ARTICLE 2

 

 

Subordination of Liens

 

 

 

 

Section 2.01.

Similar Liens and Agreements

11

Section 2.02.

Subordination of Liens

12

Section 2.03.

No Action with Respect to Second Lien Collateral Subject to First Liens

13

Section 2.04.

No Duties of Designated First Lien Representative or other First Lien Secured
Parties

15

Section 2.05.

No Interference

16

Section 2.06.

Automatic Release of Second Liens

17

Section 2.07.

Certain Agreements with Respect to Bankruptcy/Liquidation Proceedings

18

Section 2.08.

Reinstatement

21

Section 2.09.

Purchase Right

21

Section 2.10.

New Liens

22

Section 2.11.

Injunctive Relief

22

Section 2.12.

Rights as Unsecured Creditors

23

 

 

 

 

ARTICLE 3

 

 

Sub-Agency for Perfection of Certain Security Interests

 

 

 

 

 

ARTICLE 4

 

 

Existence and Amounts of Liens and Obligations

 

 

 

 

 

ARTICLE 5

 

 

Consent of Grantors

 

 

 

 

 

ARTICLE 6

 

 

Representations and Warranties of Each Representative

 

 

 

 

 

ARTICLE 7

 

 

Application of Proceeds

 

 

 

 

Section 7.01.

Payment Over

25

Section 7.02.

Application of Proceeds

26

Section 7.03.

Insurance and Condemnation Awards

26

 

 

 

 

ARTICLE 8

 

 

Other Agreements

 

 

--------------------------------------------------------------------------------


 

Section 8.01.

Matters Related to First Lien Loan Documents

26

Section 8.02.

Matters Related to Second Lien Loan Documents

27

Section 8.03.

Matters Related to Amendments of First Lien Security Documents

28

Section 8.04.

Additional Debt Facilities

28

 

 

 

 

ARTICLE 9

 

 

Miscellaneous

 

 

 

 

Section 9.01.

Notices

30

Section 9.02.

Waivers; Amendments

31

Section 9.03.

Parties in Interest

31

Section 9.04.

Survival of Agreement

31

Section 9.05.

Counterparts

31

Section 9.06.

Severability

32

Section 9.07.

Governing Law; Jurisdiction; Consent to Service of Process

32

Section 9.08.

Waiver of Jury Trial

32

Section 9.09.

Headings

33

Section 9.10.

Further Assurances

33

Section 9.11.

No Third Party Beneficiaries

33

Section 9.12.

Provisions Solely to Define Relative Rights

33

Section 9.13.

Subrogation

33

Section 9.14.

Additional Grantors

34

Section 9.15.

Additional Intercreditor Agreements

34

 

 

 

ANNEXES

 

 

 

 

 

I

Provisions for Certain Second Lien Loan Documents

 

II

Form of Joinder

 

III

Form of Additional Debt Designation

 

 

--------------------------------------------------------------------------------


 

CLOSING DATE INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of July 1, 2015, between MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent for the First Lien Credit Agreement
Secured Parties referred to herein (together with its successors and assigns in
such capacity, the “First Lien Credit Agreement Administrative Agent”), and
MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the Second Lien
Credit Agreement Secured Parties referred to herein (together with its
successors and assigns in such capacity, the “Second Lien Credit Agreement
Administrative Agent”), and each of the other Representatives from time to time
party hereto in accordance with the terms hereof, and acknowledged by EMC
ACQUISITION, LLC, a Delaware limited liability company (“Holdings”), EMERGING
MARKETS COMMUNICATIONS, LLC, a Delaware limited liability company (the
“Borrower”), and certain subsidiaries of the Borrower from time to time party to
the Credit Agreements (such term, and each other capitalized term used and not
otherwise defined herein, having the meaning assigned to it in Article 1) (the
“Subsidiary Guarantors”).

 

Reference is made to the Credit Agreements under which the lenders referred to
therein have extended and agreed to extend credit to the Borrower.  In
consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt of which is hereby acknowledged, the First
Lien Credit Agreement Administrative Agent (for itself and on behalf of the
First Lien Credit Agreement Secured Parties) and the Second Lien Credit
Agreement Administrative Agent (for itself and on behalf of the Second Lien
Credit Agreement Secured Parties) agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Construction; Certain Defined Terms. 
(a) The rules of construction specified in Section 1.02, 1.03, 1.05, 1.07, 1.09,
and 1.11 of the First Lien Credit Agreement shall apply to this Agreement,
including terms defined in the preamble hereto.  Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings set forth in
the First Lien Credit Agreement as in effect on the date hereof.  Any term
referenced herein by cross-reference to a defined term or section reference in
(i) the First Lien Credit Agreement shall be deemed to be a cross-reference to a
defined term or section reference, as applicable, in the First Lien Credit
Agreement as in effect on the date hereof (or, after any Refinancing of the
First Lien Credit Agreement as so in effect, any Replacement First Lien Credit
Agreement as in effect on the date of such Refinancing) or the same or
comparable term or section reference, as applicable, in any other First Lien
Loan Document and (ii) the Second Lien Credit Agreement shall be deemed to be a
cross-reference to a defined term or section reference, as applicable, in the
Second Lien Credit Agreement as in effect on the date hereof (or, after any
Refinancing of the Second Lien Credit Agreement as so in effect, any Replacement
Second Lien Credit Agreement as in effect on the date of such Refinancing) or
the same or comparable term or section reference, as applicable, in any other
Second Lien Loan Document.  Each agreement herein of any Representative shall
bind the Secured Parties represented by such Representative and any reference
herein to the parties hereto shall also bind all such Secured Parties.

 

1

--------------------------------------------------------------------------------


 

(b)                                 As used in this Agreement, the following
terms have the meanings specified below:

 

“Additional First Lien Debt” means any Indebtedness that is issued or guaranteed
by any Grantor (other than Indebtedness and guarantees constituting First Lien
Credit Agreement Secured Obligations) which Indebtedness and guarantees are
secured by the First Lien Collateral (or a portion thereof) on a senior basis to
the Second Lien Secured Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such senior
basis by this Agreement and by the relevant First Lien Loan Documents and the
relevant Second Lien Loan Documents in effect at the time of such incurrence and
(ii) the First Lien Representative for the holders of such Indebtedness shall
have become party to: (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.04 hereof and (B) the First Lien Parity
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
therein; provided, further, that, if such Indebtedness will be the initial
Additional First Lien Debt incurred by a Grantor after the date hereof, then the
Grantors, the First Lien Credit Agreement Administrative Agent and the First
Lien Representative for such Indebtedness shall have executed and delivered the
First Lien Parity Intercreditor Agreement. Additional First Lien Debt shall
include any Registered Equivalent Notes and guarantees thereof by the Grantors
issued in exchange therefor.

 

“Additional First Lien Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional First Lien Debt.

 

“Additional First Lien Loan Documents” means with respect to any series, issue
or class of Additional First Lien Debt, the promissory notes, indentures, credit
agreements, guarantees or other operative agreements evidencing or governing
such indebtedness and any First Lien Security Documents securing such Additional
First Lien Debt.

 

“Additional First Lien Secured Obligations” means with respect to any series,
issue or class of Additional First Lien Debt, (i) all principal of, and interest
(including, without limitation, any interest which accrues after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Additional First Lien Debt, (ii) all premiums, fees, costs, expenses and other
amounts payable to the related Additional First Lien Secured Parties under the
related Additional First Lien Loan Documents (including, without limitation, any
premium, fees, costs, expenses or other amounts which accrue after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding), (iii) any Hedging Obligations of
(and guarantees thereof by) a Grantor secured under the First Lien Security
Documents securing the related series, issue or class of Additional First Lien
Debt, (iv) any Cash Management Obligations of (and guarantees thereof by) a
Grantor secured under the First Lien Security Documents securing the related
series, issue or class of Additional First Lien Debt and (v) any renewals or
extensions of the foregoing.

 

“Additional First Lien Secured Parties” means with respect to any series, issue
or class of Additional First Lien Debt, the holders of such Additional First
Lien Debt, the First Lien Representative with respect thereto, any trustee or
agent therefor under any related Additional First Lien Loan Documents and the
beneficiaries of each indemnification obligation undertaken

 

2

--------------------------------------------------------------------------------


 

by any Grantor under any related Additional First Lien Loan Documents and the
holders of any other Additional First Lien Secured Obligations secured by the
First Lien Security Documents for such series, issue or class of Additional
First Lien Debt.

 

“Additional Second Lien Debt” means any Indebtedness that is issued or
guaranteed by any Grantor (other than Indebtedness and guarantees constituting
Second Lien Credit Agreement Secured Obligations) which Indebtedness and
guarantees are secured by the Second Lien Collateral (or a portion thereof) on a
junior basis to the First Lien Secured Obligations; provided, however, that
(i) such Indebtedness is permitted to be incurred, secured and guaranteed on
such junior basis by this Agreement and by the relevant First Lien Loan
Documents and the relevant Second Lien Loan Documents in effect at the time of
such incurrence and (ii) the Second Lien Representative for the holders of such
Indebtedness shall have become party to: (A) this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.04 hereof and (B) the Second
Lien Parity Intercreditor Agreement pursuant to, and by satisfying the
conditions set forth therein; provided, further, that, if such Indebtedness will
be the initial Additional Second Lien Debt incurred by a Grantor after the date
hereof, then the Grantors, the Second Lien Credit Agreement Administrative Agent
and the Second Lien Representative for such Indebtedness shall have executed and
delivered the Second Lien Parity Intercreditor Agreement. Additional Second Lien
Debt shall include any Registered Equivalent Notes and guarantees thereof by the
Grantors issued in exchange therefor.

 

“Additional Second Lien Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Second Lien Debt.

 

“Additional Second Lien Loan Documents” means with respect to any series, issue
or class of Additional Second Lien Debt, the promissory notes, indentures,
credit agreements, guarantees or other operative agreements evidencing or
governing such indebtedness and any Second Lien Security Documents securing such
Additional Second Lien Debt.

 

“Additional Second Lien Secured Obligations” means, with respect to any series,
issue or class of Additional Second Lien Debt, (i) all principal of, and
interest (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Additional Second Lien Debt, (ii) all premiums, fees, costs, expenses and other
amounts payable to the related Additional Second Lien Secured Parties under the
related Additional Second Lien Loan Documents (including, without limitation,
any premium, fees, costs, expenses or other amounts which accrue after the
commencement of any Bankruptcy/Liquidation Proceeding, whether or not allowed or
allowable as a claim in any such proceeding), (iii) any Hedging Obligations of
(or guarantees thereof by) a Grantor secured under the Second Lien Security
Documents securing the related series, issue or class of Additional Second Lien
Debt and (iv) any renewals or extensions of the foregoing.

 

“Additional Second Lien Secured Parties” means with respect to any series, issue
or class of Additional Second Lien Debt, the holders of such Additional Second
Lien Debt, the Second Lien Representative with respect thereto, any trustee or
agent therefor under any related Additional Second Lien Loan Documents and the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any related Additional Second Lien Loan

 

3

--------------------------------------------------------------------------------


 

Documents and the holders of any other Additional Second Lien Secured
Obligations secured by the Second Lien Security Documents for such series, issue
or class of Additional Second Lien Debt.

 

“Agreement” has the meaning provided in the preamble to this Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy/Liquidation Proceeding” means any event, proceeding or occurrence
described in Section 8.01(f) of the First Lien Credit Agreement.

 

“Borrower” has the meaning provided in the preamble to this Agreement.

 

“Business Day” has the meaning provided in the First Lien Credit Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in the First Lien
Credit Agreement as in effect on the date hereof.

 

“Cash Management Obligations” has the meaning assigned to such term in the First
Lien Credit Agreement.

 

“Class Debt” has the meaning given to such term in Section 8.04.

 

“Class Debt Representatives” has the meaning given to such term in Section 8.04.

 

“Collateral” means the First Lien Collateral and the Second Lien Collateral.

 

“Contingent First Lien Obligation” means, at any time, First Lien Secured
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Lien Secured Obligation
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Lien Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

 

“Contingent Second Lien Obligation” means, at any time, Second Lien Secured
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any Second Lien Secured Obligation
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Second Lien Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

 

“Credit Agreements” means the First Lien Credit Agreement and the Second Lien
Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

“Debt Facility” means any First Lien Debt Facility and any Second Lien Debt
Facility, as the context may require.

 

“Designated First Lien Representative” means (i) the First Lien Credit Agreement
Administrative Agent, until such time as the Discharge of First Lien Credit
Agreement Obligations has occurred, and (ii) thereafter, the First Lien
Representative serving as the “Applicable Authorized Representative” (as defined
in the First Lien Parity Intercreditor Agreement).  When any First Lien
Representative other than the First Lien Credit Agreement Administrative Agent
becomes the Applicable Authorized Representative thereunder, it shall send a
written notice thereof to each Second Lien Representative and the Grantors. For
purposes of this definition, the First Lien Credit Agreement shall not be deemed
to be Discharged if it is Refinanced with a Replacement First Lien Credit
Agreement.

 

“Designated Second Lien Representative” means (i) the Second Lien Credit
Agreement Administrative Agent, until such time as the Discharge of Second Lien
Credit Agreement Obligations has occurred, and (ii) thereafter, the Second Lien
Representative serving as the “Applicable Authorized Representative” (as defined
in the Second Lien Parity Intercreditor Agreement).  When any Second Lien
Representative other than the Second Lien Credit Agreement Administrative Agent
becomes the Applicable Authorized Representative thereunder, it shall send a
written notice thereof to each First Lien Representative and the Grantors. For
purposes of this definition, the Second Lien Credit Agreement shall not be
deemed to be Discharged if it is Refinanced with a Replacement Second Lien
Credit Agreement.

 

“Designation” means a designation of Indebtedness as either Additional First
Lien Debt or Additional Second Lien Debt in substantially the form of Annex III
attached hereto.

 

“DIP Financing” has the meaning provided in Section 2.07.

 

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the First Lien Secured Obligations or Second Lien Secured
Obligations thereunder, as the case may be, (i) have been paid in full in cash
(other than any Contingent First Lien Obligations or Contingent Second Lien
Obligations) and are no longer secured by the Collateral pursuant to the terms
of the documentation governing such Debt Facility or, with respect to any
Hedging Obligations or Cash Management Obligations secured by the Security
Documents for such Debt Facility, any of (x) such Hedging Obligations or Cash
Management Obligations have been paid in full in cash, (y) such Hedging
Obligations or Cash Management Obligations shall have been cash collateralized
on terms satisfactory to each applicable counterparty (or other arrangements
satisfactory to the applicable counterparty shall have been made) or (z) such
Hedging Obligations or Cash Management Obligations are no longer secured by the
Collateral pursuant to the terms of the documentation governing such Debt
Facility, (ii) any letters of credit issued under the applicable Debt Facility
have terminated or been cash collateralized or backstopped (in the amount and
form required under the applicable Debt Facility) and (iii) all commitments of
the First Lien Secured Parties and the Second Lien Secured Parties, as
applicable, under their respective Debt Facilities have terminated.  The term
“Discharged” shall have a corresponding meaning.

 

5

--------------------------------------------------------------------------------


 

“Discharge of First Lien Credit Agreement Obligations” means the Discharge of
the First Lien Credit Agreement Secured Obligations with respect to the First
Lien Collateral; provided that the Discharge of First Lien Credit Agreement
Secured Obligations shall not be deemed to have occurred in connection with a
Refinancing of such First Lien Credit Agreement Secured Obligations with a
Replacement First Lien Credit Agreement or, at any time after the Discharge of
the First Lien Credit Agreement in effect on the date hereof, an Additional
First Lien Debt Facility secured by First Lien Collateral under one or more
Additional First Lien Loan Documents which has been designated in writing by the
First Lien Credit Agreement Administrative Agent (under the First Lien Credit
Agreement so Refinanced) to the Designated First Lien Representative (if the
Designated First Lien Representative is not such agent) and the Designated
Second Lien Representative, as the “First Lien Credit Agreement” for purposes of
this Agreement.

 

“Discharge of Second Lien Credit Agreement Obligations” means the Discharge of
the Second Lien Credit Agreement Secured Obligations with respect to the Second
Lien Collateral; provided that the Discharge of Second Lien Credit Agreement
Secured Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Second Lien Credit Agreement Secured Obligations with a
Replacement Second Lien Credit Agreement or, at any time after the Discharge of
the First Lien Credit Agreement in effect on the date hereof, an Additional
Second Lien Debt Facility secured by Second Lien Collateral under one or more
Additional Second Lien Loan Documents which has been designated in writing by
the Second Lien Credit Agreement Administrative Agent (under the Second Lien
Credit Agreement so Refinanced) to the Designated Second Lien Representative (if
the Designated Second Lien Representative is not such agent) and the Designated
First Lien Representative, as the “Second Lien Credit Agreement” for purposes of
this Agreement.

 

“Excluded Cash Collateral” has the meaning given to such term in
Section 2.01(d).

 

“First Lien Class Debt” has the meaning given to such term in Section 8.04.

 

“First Lien Class Debt Representative” has the meaning given to such term in
Section 8.04.

 

“First Lien Collateral” means the “Collateral”, as such term is defined in the
First Lien Credit Agreement, and any other assets or properties of any of the
Grantors now or at any time hereafter subject to, or required to be subject to,
Liens securing any First Lien Secured Obligations or deemed to be so subject
pursuant to Section 2.10.

 

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the date hereof, among Holdings, the Borrower, the other Guarantors from time to
time party thereto, the lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as administrative agent, and the other agents named
therein, as such agreement may be amended, restated, amended and restated,
waived, restructured, renewed, extended or otherwise modified from time to time
and shall also include any Replacement First Lien Credit Agreement.

 

“First Lien Credit Agreement Administrative Agent” has the meaning provided in
the preamble to this Agreement; provided, however, that if the First Lien Credit
Agreement is

 

6

--------------------------------------------------------------------------------


 

Refinanced by a Replacement First Lien Credit Agreement, then all references
herein to the First Lien Credit Agreement Administrative Agent shall refer to
the administrative agent (or trustee) under the Replacement First Lien Credit
Agreement.

 

“First Lien Credit Agreement Secured Obligations” means the “Secured
Obligations”, as such term is defined in the First Lien Credit Agreement.

 

“First Lien Credit Agreement Secured Parties” means, at any time, the “Secured
Parties”, as such term is defined in the First Lien Credit Agreement.

 

“First Lien Debt Facilities” shall mean the First Lien Credit Agreement and any
Additional First Lien Debt Facilities.

 

“First Lien Loan Documents” means (a) the “Loan Documents”, as such term is
defined in the First Lien Credit Agreement, and (b) the Additional First Lien
Loan Documents.

 

“First Lien Parity Intercreditor Agreement” means an agreement among each First
Lien Representative allocating rights among the various First Lien Secured
Parties.

 

“First Lien Representative” means (i) in the case of the First Lien Credit
Agreement, the First Lien Credit Agreement Administrative Agent and (ii) in the
case of any Additional First Lien Debt Facility and the Additional First Lien
Secured Parties thereunder, the trustee, administrative agent, collateral agent,
security agent or similar agent under such Additional First Lien Debt Facility
that is named as the “First Lien Representative” in respect of such Additional
First Lien Debt Facility in the applicable Joinder Agreement.

 

“First Lien Secured Obligations” means, at any time, (a) the First Lien Credit
Agreement Secured Obligations and (b) the Additional First Lien Secured
Obligations.

 

“First Lien Secured Parties” means, at any time, (a) the First Lien Credit
Agreement Secured Parties and (b) any Additional First Lien Secured Parties.

 

“First Lien Security Agreement” means the First Lien Security Agreement, dated
as of the date hereof, among Holdings, the Borrower, certain Subsidiaries of the
Borrower and the First Lien Credit Agreement Administrative Agent, as amended,
restated, amended and restated, extended, renewed, supplemented or otherwise
modified from time to time or as replaced in connection with any Refinancing of
the First Lien Credit Agreement.

 

“First Lien Security Documents” means the “Collateral Documents”, as such term
is defined in the First Lien Credit Agreement, and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any of the Grantors to secure any First Lien Secured
Obligations or pursuant to which any Lien thereon is perfected.

 

“First Liens” mean Liens created or purported to be created under the First Lien
Security Documents securing any First Lien Secured Obligations.

 

“Grantor” means Holdings, the Borrower, and each Subsidiary which has granted a
Lien pursuant to any Security Document to secure any Secured Obligations.

 

7

--------------------------------------------------------------------------------


 

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Swap Contract.

 

“Holdings” has the meaning provided in the preamble to this Agreement.

 

“Indebtedness” has the meaning assigned to such term in the First Lien Credit
Agreement.

 

“Joinder Agreement” means a joinder agreement substantially in the form of Annex
II hereof required to be delivered by a Representative to the Designated First
Lien Representative and the Designated Second Lien Representative pursuant to
Section 8.04 hereof in order to include an additional Debt Facility hereunder
and to become the Representative hereunder for the First Lien Secured Parties or
Second Lien Secured Parties, as the case may be, under such Debt Facility.

 

“Lien” has the meaning assigned to such term in the First Lien Credit Agreement.

 

“Person” has the meaning assigned to such term in the First Lien Credit
Agreement.

 

“Pledged Collateral” has the meaning given to such term in Article 3.

 

“Post-Petition Interest” means interest, fees, costs, expenses and other charges
that pursuant to the First Lien Loan Documents or the Second Lien Loan
Documents, as applicable, continue to accrue after the commencement of any
Bankruptcy/Liquidation Proceeding, whether or not such interest, fees, costs,
expenses and other charges are allowed or allowable under the Bankruptcy Code or
in any such Bankruptcy/Liquidation Proceeding.

 

“Pro Forma Effect” has the meaning assigned to such term in the First Lien
Credit Agreement.

 

“Purchase Event” has the meaning provided in Section 2.09.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, restate, amend and restate, modify, supplement, restructure,
refund, replace or repay, or to issue other Indebtedness, whether of the same
principal amount or greater or lesser principal amount, in exchange or
replacement for such Indebtedness.  “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Registered Equivalent Notes” has the meaning assigned to such term in the First
Lien Credit Agreement.

 

“Release” has the meaning provided in Section 2.06.

 

“Replacement First Lien Credit Agreement” means any loan agreement, indenture or
other agreement that (i) Refinances the First Lien Credit Agreement so long as,
after giving effect to such Refinancing, the agreement that was the First Lien
Credit Agreement immediately prior to such Refinancing is no longer secured, or
required to be secured, by any of the Collateral

 

8

--------------------------------------------------------------------------------


 

and (ii) is designated as the “Replacement First Lien Credit Agreement” pursuant
to Section 8.04(ii)(A).

 

“Replacement Second Lien Credit Agreement” means any loan agreement, indenture
or other agreement that (i) Refinances the Second Lien Credit Agreement so long
as, after giving effect to such Refinancing, the agreement that was the Second
Lien Credit Agreement immediately prior to such Refinancing is no longer
secured, or required to be secured, by any of the Collateral and (ii) is
designated as the “Replacement Second Lien Credit Agreement” pursuant to
Section 8.04(ii)(A).

 

“Representatives” shall mean the First Lien Representatives and the Second Lien
Representatives.

 

“Requirements of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, executive order, ordinance, decree, writ,
injunction or determination of any arbitrator or court or other governmental
authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Second Lien Class Debt” has the meaning given to such term in Section 8.04.

 

“Second Lien Class Debt Representative” has the meaning given to such term in
Section 8.04.

 

“Second Lien Collateral” means the “Collateral”, as such term is defined in the
Second Lien Credit Agreement, and any other assets or properties of any of the
Grantors now or at any time hereafter subject to, or required to be subject to,
Liens securing any Second Lien Secured Obligations.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the date hereof, among Holdings, the Borrower, the various Guarantors from
time to time party thereto, the lenders from time to time party thereto, and
Morgan Stanley Senior Funding, Inc., as administrative agent, and the other
agents named therein, as such agreement may be amended, restated, amended and
restated, waived, restructured, renewed, extended or otherwise modified from
time to time and shall also include any Replacement Second Lien Credit
Agreement.

 

“Second Lien Credit Agreement Administrative Agent” has the meaning provided in
the preamble to this Agreement; provided, however, that if the Second Lien
Credit Agreement is Refinanced by a Replacement Second Lien Credit Agreement,
then all references herein to the Second Lien Credit Agreement Administrative
Agent shall refer to the administrative agent (or trustee) under the Replacement
Second Lien Credit Agreement.

 

“Second Lien Credit Agreement Secured Obligations” means the “Secured
Obligations”, as such term is defined in the Second Lien Credit Agreement.

 

“Second Lien Credit Agreement Secured Parties” means, at any time, the “Secured
Parties”, as such term is defined in the Second Lien Credit Agreement.

 

9

--------------------------------------------------------------------------------


 

“Second Lien Debt Facilities” means the Second Lien Credit Agreement and any
Additional Second Lien Debt Facilities.

 

“Second Lien Loan Documents” means (a) the “Loan Documents”, as such term is
defined in the Second Lien Credit Agreement and (b) the Additional Second Lien
Loan Documents.

 

“Second Lien Parity Intercreditor Agreement” means an agreement among each
Second Lien Representative allocating rights among the various Second Lien
Secured Parties.

 

“Second Lien Permitted Actions” has the meaning provided in Section 2.03(b).

 

“Second Lien Representative” shall mean (i) in the case of the Second Lien
Credit Agreement, the Second Lien Credit Agreement Administrative Agent and
(ii) in the case of any Additional Second Lien Debt Facility and the Additional
Second Lien Secured Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Additional Second
Lien Debt Facility that is named as the “Second Lien Representative” in respect
of such Additional Second Lien Debt Facility in the applicable Joinder
Agreement.

 

“Second Lien Secured Obligations” means, at any time, (a) the Second Lien Credit
Agreement Secured Obligations and (b) the Additional Second Lien Secured
Obligations.

 

“Second Lien Secured Parties” means, at any time, (a) the Second Lien Credit
Agreement Secured Parties and (b) any Additional Second Lien Secured Parties.

 

“Second Lien Security Agreement” means the Second Lien Security Agreement, dated
as of the date hereof, among Holdings, the Borrower, certain Subsidiaries of the
Borrower and the Second Lien Credit Agreement Administrative Agent, as amended,
restated, amended and restated, extended, renewed, supplemented or otherwise
modified from time to time or as replaced in connection with any Refinancing of
the Second Lien Credit Agreement.

 

“Second Lien Security Documents” means the “Collateral Documents”, as such term
is defined in the Second Lien Credit Agreement, and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any of the Grantors to secure any Second Lien Secured
Obligations.

 

“Second Liens” means Liens created or purported to be created under the Second
Lien Security Documents securing Second Lien Secured Obligations.

 

“Secured Obligations” means the First Lien Secured Obligations and the Second
Lien Secured Obligations.

 

“Secured Parties” means the First Lien Secured Parties and the Second Lien
Secured Parties.

 

“Security Documents” means the First Lien Security Documents and the Second Lien
Security Documents.

 

10

--------------------------------------------------------------------------------


 

“Standstill Period” has the meaning provided in Section 2.03(b).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect in any applicable jurisdiction.

 

ARTICLE 2
SUBORDINATION OF LIENS

 

Section 2.01.                          Similar Liens and Agreements.  The
parties hereto (including the Borrower, on behalf of itself and the other
Grantors) agree that it is their intention that the First Lien Collateral and
the Second Lien Collateral be identical, subject to Sections 2.01(c), 2.01(d),
2.06(a) and clause (ii) of the first sentence of Section 2.07.  In furtherance
of the foregoing, the parties hereto agree, subject to the other provisions of
this Agreement:

 

(a)                                 Upon request by any First Lien
Representative or any Second Lien Representative, to cooperate in good faith
(and to direct their counsel to cooperate in good faith) from time to time in
order to determine the specific items included in the First Lien Collateral and
the Second Lien Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the First
Lien Loan Documents and the Second Lien Loan Documents;

 

(b)                                 The documents and agreements creating or
evidencing the First Lien Collateral and the Second Lien Collateral, subject to
Section 8.03, shall be in all material respects the same forms of documents
other than with respect to the first lien and the second lien nature of the
Secured Obligations thereunder;

 

(c)                                  The existence of a maximum claim with
respect to any real property subject to a mortgage which applies to all Secured
Obligations shall not be deemed to be a difference in Collateral among any
series, issue or class of First Lien Secured Obligations or Second Lien Secured
Obligations; and

 

(d)                                 Notwithstanding anything in this Agreement
or any other First Lien Loan Documents or Second Lien Loan Documents to the
contrary, collateral consisting of segregated cash and Cash Equivalents
specifically pledged to secure First Lien Credit Agreement Obligations
consisting of reimbursement obligations in respect of Letters of Credit or
otherwise held by the Administrative Agent pursuant to Sections 2.03(g),
2.05(b)(iv) or 8.02 of the First Lien Credit Agreement (or any equivalent
successor provision) or any applicable provision in connection with such pledge
or (ii) specifically pledged to any Second Lien Secured Party or a group of
Second Lien Secured Parties to secure only the Second Lien Secured Obligations
owing to such Second Lien Secured Parties (any such cash and Cash Equivalents,
the “Excluded Cash Collateral”) shall be applied as specified in the applicable
First Lien Loan Document or Second Lien Loan Document pursuant to which such
Secured Obligations are issued and secured and will not constitute Collateral
hereunder; provided, however, that if any Grantor shall fail to pay any of such
Secured Obligations owing under such First Lien Loan Document or Second Lien
Loan Document as and when required thereunder, then the applicable Secured Party
agrees that to the extent it seeks to satisfy any such Secured Obligations owing
to it, such Secured Party shall first proceed to satisfy such Secured
Obligations with the proceeds of Excluded Cash

 

11

--------------------------------------------------------------------------------


 

Collateral (or any letter of credit or other credit support issued or pledged in
favor of such Secured Party to support such Secured Obligations); provided
further that this Section 2.01(d) shall not override any restrictions on the
incurrence of liens, or expand any definition of “Excluded Assets” or a similar
defined term contained in any First Lien Loan Document or Second Lien Loan
Document.  If, following the application of any such Excluded Cash Collateral,
letter of credit or other credit support to the repayment of such Secured
Obligations owing to the applicable Secured Party, such Secured Party has not
received the full amount of the Secured Obligations then due and owing to it, it
shall be entitled to its pro rata share of any Collateral proceeds as otherwise
contemplated by this Agreement.  Nothing in this Agreement shall be construed to
impair the right of any Secured Party to recoup, set off, net or off-set amounts
(including amounts delivered as margin or cash collateral) to satisfy such
Secured Obligations secured by Excluded Cash Collateral to the extent permitted
under the applicable First Lien Loan Document or Second Lien Loan Document, or
exercise its rights and remedies with respect to any Excluded Cash Collateral
pledged for its sole benefit or as a beneficiary under and pursuant to any other
credit support issued solely in its favor, each of which will be governed by the
terms of such First Lien Loan Document or Second Lien Loan Document, as
applicable.

 

Section 2.02.                          Subordination of Liens. (a) All Liens
(regardless of how acquired) securing the Second Lien Secured Obligations
granted on any Collateral are expressly subordinated and made junior in right,
priority, operation and effect to any and all Liens (regardless of how acquired)
securing the First Lien Secured Obligations granted on such Collateral,
notwithstanding any provision of the UCC or any other Federal, State or foreign
law or anything contained in this Agreement, the Second Lien Credit Agreement,
any Additional Second Lien Debt Facility, any Second Lien Security Document, any
Second Lien Parity Intercreditor Agreement, any other Second Lien Loan Document
or any other agreement or instrument to the contrary or otherwise, and
irrespective of the time, order or method of creation, attachment or perfection
of any Liens securing the Second Lien Secured Obligations granted on the
Collateral and any Liens securing the First Lien Secured Obligations granted on
the Collateral or any defect or deficiency or alleged defect or deficiency in
any of the foregoing and irrespective of the subordination of any Lien securing
any First Lien Secured Obligations to any other Liens.  Each Second Lien
Representative for itself and on behalf of the applicable Second Lien Secured
Parties expressly agrees that any Lien purported to be granted on any Collateral
as security for the First Lien Secured Obligations shall be and remain senior in
all respects and prior to all Liens on the Collateral securing any Second Lien
Secured Obligations for all purposes regardless of whether the Lien purported to
be granted is found to be improperly granted, improperly perfected,
preferential, a fraudulent conveyance or legally or otherwise deficient in any
manner.

 

(b)                                 It is acknowledged that (i) the aggregate
amount of the First Lien Credit Agreement Secured Obligations may be increased
pursuant to Section 2.14 of the First Lien Credit Agreement as in effect on the
date hereof, (ii) a portion of the First Lien Secured Obligations consists of
Indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (iii) the First Lien Secured Obligations may be
extended, renewed, replaced, restructured, Refinanced or otherwise amended,
restated, amended and restated, supplemented or modified, or secured with
additional collateral (which collateral, shall be subject to Section

 

12

--------------------------------------------------------------------------------


 

2.10), and (iv) the aggregate amount of the First Lien Secured Obligations may
be increased, from time to time in accordance with the terms of the First Lien
Debt Facilities, all without affecting the subordination hereunder of the Liens
securing the Second Lien Secured Obligations granted on the Collateral or the
provisions of this Agreement defining the relative rights of the First Lien
Secured Parties and the Second Lien Secured Parties.  The lien priorities
provided for herein shall not be altered or otherwise affected by any amendment,
restatement, amendment and restatement, modification, supplement, extension,
increase, renewal, replacement, restructuring, or Refinancing of either the
Second Lien Secured Obligations or the First Lien Secured Obligations, by the
securing of any First Lien Secured Obligations with any additional collateral or
guarantees (which collateral shall be subject to Section 2.10), by the release
of any First Lien Collateral, by the failure of any Person to comply with any
provision of this Agreement or any agreement evidencing, governing or securing
any First Lien Secured Obligation or Second Lien Secured Obligation, or by any
action that any Representative or Secured Party may take or fail to take in
respect of any Collateral.  Without limiting the foregoing, all existing and any
future First Lien Secured Obligations of any class are intended to be secured by
the Collateral, and the Liens on the Collateral securing such First Lien Secured
Obligations will constitute first priority Liens entitled to the benefit of this
Agreement.

 

(c)                                  It is agreed that the First Lien
Representatives will have no obligations to exercise any remedies available to
them as a condition to obtaining the benefits of this Article 2 and Article 7.

 

(d)                                 The Second Lien Credit Agreement
Administrative Agent acknowledges receipt of copies of each of the First Lien
Loan Documents existing on the date hereof.  Each Second Lien Representative on
behalf of the applicable Second Lien Secured Parties agrees that the Second Lien
Credit Agreement, any Additional Second Lien Debt Facility and the principal
Second Lien Security Documents to which such Second Lien Representative is a
party will contain the provisions set forth in Annex I hereto under which the
applicable Second Lien Secured Parties agree to, and subject their rights to the
provisions of, this Agreement as set forth therein.

 

Section 2.03.                          No Action with Respect to Second Lien
Collateral Subject to First Liens.(a) Subject to Section 2.03(b), so long as the
Discharge of First Lien Secured Obligations has not occurred, no Second Lien
Representative nor any other Second Lien Secured Party shall commence or
instruct the Designated Second Lien Representative to commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Second Lien Collateral
under any Second Lien Security Document, Requirements of Law or otherwise
(including the exercise of any right of setoff or any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Second Lien Representative or any
Second Lien Secured Party is a party), at any time prior to the Discharge of
First Lien Secured Obligations; it being agreed that only the Designated First
Lien Representative or any Person authorized by it, acting in accordance with
the First Lien Security Documents, shall be entitled to take any such actions or
exercise any such remedies.  Notwithstanding the foregoing, any Second Lien
Representative and any other Second Lien

 

13

--------------------------------------------------------------------------------


 

Secured Party may, subject to Section 2.07, (i) take all such actions as it
shall deem necessary to continue, preserve or protect the perfection of (but not
enforce) the Liens securing the Second Lien Secured Obligations granted on any
Second Lien Collateral, (ii) vote on any plan of reorganization, file any proof
of claim, make other filings and make any arguments and motions that are, in
each case, in accordance with the terms of this Agreement, with respect to the
Second Lien Secured Obligations and the Second Lien Collateral, (iii) file any
necessary or appropriate responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims or Liens of the
Second Lien Secured Parties, including any claims secured by the Second Lien
Collateral, if any, in each case in accordance with the terms of this Agreement,
(iv) join (but not exercise any control with respect to) any judicial
foreclosure proceeding, other judicial lien enforcement proceeding or motion to
lift the automatic stay with respect to the Collateral initiated by the
Designated First Lien Representative or any other First Lien Secured Party to
the extent that any such action could not reasonably be expected, in any
material respect, to restrain, hinder, limit, delay for any material period or
otherwise interfere with the exercise of remedies by the Designated First Lien
Representative or such other First Lien Secured Party (it being understood that
neither the Second Lien Representative nor any other Second Lien Secured Party
shall be entitled to receive any proceeds thereof unless otherwise expressly
permitted herein), (v) file any pleadings, objections, motions or agreements
which assert rights or interests available to unsecured creditors of the
Grantors arising under the Bankruptcy Code or applicable law, in each case, not
inconsistent with this Agreement or applicable law, (vi) exercise any rights or
remedies with respect to the Collateral after the termination of the Standstill
Period to the extent permitted by clause (b) below and (vii) except as
specifically set forth in clause (b) below, Section 2.05 and 2.07, the second
sentence of Section 7.01 or as otherwise directed by a court of competent
jurisdiction, nothing in this Agreement shall prohibit the receipt by any Second
Lien Representative or any Second Lien Secured Parties of the required payments
of interest, principal and other amounts owed in respect of the Second Lien
Secured Obligations, so long as such receipt is not the direct or indirect
result of the exercise by any Second Lien Representatives or any other Second
Lien Secured Party of rights or remedies as a secured creditor (including
set-off) or enforcement in contravention of this Agreement of any Lien held by
any of them.

 

(b) Notwithstanding clause (a) above, the Designated Second Lien Representative
may enforce any of its rights and exercise any of its remedies (any such
enforcement or exercise in accordance with this clause (b), the “Second Lien
Permitted Actions”) with respect to the Second Lien Collateral after a period of
180 consecutive days has elapsed since the date on which the Designated Second
Lien Representative has delivered to the Designated First Lien Representative
written notice of the acceleration or non-payment at the final stated maturity
of the Indebtedness then outstanding under the Second Lien Loan Documents (the
“Standstill Period”); provided, however, that (i) notwithstanding the expiration
of the Standstill Period or anything herein to the contrary, in no event shall
the Designated Second Lien Representative or any other Second Lien Secured Party
enforce or exercise any rights or remedies with respect to any Collateral if
(A) the Designated First Lien Representative or any other First Lien Secured
Party shall have commenced, and shall be diligently pursuing (or shall have
sought or requested relief from or modification of the automatic stay or any
other stay in any Bankruptcy/Liquidation Proceeding to enable the commencement
and pursuit thereof) the enforcement or exercise of any rights or remedies with
respect to all or a material portion of such Collateral (prompt written notice
thereof to be given to the Designated Second Lien Representative by the
Designated First

 

14

--------------------------------------------------------------------------------


 

Lien Representative; provided that the failure to give such notice shall not
affect the effectiveness and validity of this clause (b)) or (B) at any time a
Grantor is then a debtor under or with respect to (or otherwise subject to) any
Bankruptcy/Liquidation Proceeding (except as otherwise set forth in this
Section 2.03(b) or in Section 2.06) and (ii) after the expiration of the
Standstill Period, so long as neither the Designated First Lien Representative
nor any other First Lien Secured Party has commenced any action to enforce the
Liens securing the First Lien Secured Obligations on all or any material portion
of the Collateral and is not stayed from such enforcement as described above,
the Second Lien Secured Parties (or the Designated Second Lien Representative on
their behalf) may, subject to the provisions of Article 7, enforce the Liens
securing the Second Lien Secured Obligations with respect to all or any portion
of the Collateral. If the Designated Second Lien Representative or any other
Second Lien Secured Party exercises any rights or remedies with respect to the
Collateral in accordance with the immediately preceding sentence of this
paragraph and thereafter the Designated First Lien Representative or any other
First Lien Secured Party commences (or attempts to commence or given notice of
its intent to commence) the exercise of any of its rights or remedies with
respect to all or a material portion of the Collateral (including seeking relief
from the automatic stay or any other stay in any Bankruptcy/Liquidation
Proceeding), the Standstill Period shall recommence and the Designated Second
Lien Representative and each other Second Lien Secured Party shall rescind any
such rights or remedies already exercised with respect to the Collateral.

 

Section 2.04.                          No Duties of Designated First Lien
Representative or other First Lien Secured Parties.  Each Second Lien
Representative on behalf of itself and each Second Lien Secured Party
represented by it acknowledges and agrees that neither the Designated First Lien
Representative nor any other First Lien Secured Party shall have any duties or
other obligations to any Second Lien Secured Party with respect to any First
Lien Collateral, other than to transfer to the Designated Second Lien
Representative (if the Discharge of Second Lien Secured Obligations has not
occurred) any net proceeds of any such Collateral that constitutes Second Lien
Collateral remaining in its possession following any sale, transfer or other
disposition of such Collateral and the Discharge of First Lien Secured
Obligations, or, if the Designated First Lien Representative shall be in
possession of all or any part of such Collateral after any Discharge of First
Lien Secured Obligations and there are then any Second Lien Secured Obligations
outstanding, such Collateral or any part thereof remaining, in each case without
representation or warranty on the part of the Designated First Lien
Representative or any other First Lien Secured Party.  In furtherance of the
foregoing, each Second Lien Representative on behalf of itself and each Second
Lien Secured Party represented by it acknowledges and agrees that until the
Discharge of First Lien Secured Obligations, the Designated First Lien
Representative shall be entitled, subject to Section 2.03(b)(ii), for the
benefit of the holders of the First Lien Secured Obligations, to sell, transfer
or otherwise dispose of or deal with such Collateral as provided herein and in
the First Lien Security Documents, without regard to any Lien securing the
Second Lien Secured Obligations granted on the Collateral or any rights to which
the holders of the Second Lien Secured Obligations would otherwise be entitled
as a result of such Lien.  Without limiting the foregoing, each Second Lien
Representative on behalf of itself and each Second Lien Secured Party
represented by it agrees that neither the Designated First Lien Representative
nor any other First Lien Secured Party shall have any duty or obligation first
to marshal or realize upon any type of Collateral (or any other collateral
securing the First Lien Secured Obligations), or to sell, dispose of or
otherwise liquidate all or any portion of the Collateral (or any other
collateral securing the First Lien Secured Obligations), in any

 

15

--------------------------------------------------------------------------------


 

manner that would maximize the return to the Second Lien Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of net proceeds actually
received by the Second Lien Secured Parties from such realization, sale,
disposition or liquidation.  Each Second Lien Representative on behalf of itself
and each Second Lien Secured Party represented by it waives any claim it or such
Second Lien Secured Party may now or hereafter have against the Designated First
Lien Representative or any other First Lien Secured Party (or their
representatives) arising out of (a) any actions which the Designated First Lien
Representative or the other First Lien Secured Parties take or omit to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First Lien Secured Obligations from any account debtor, guarantor or any
other party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Secured
Obligations or the valuation, use, protection or release of any Collateral,
(b) any election by the Designated First Lien Representative or First Lien
Secured Parties, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code with respect to the
Collateral and/or (c) any borrowing by any Grantor as debtor in possession, or
any related grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code. The First Lien Representatives and the
First Lien Secured Parties, on the one hand, and the Second Lien Representatives
and the Second Lien Secured Parties, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Grantors and their Subsidiaries and all endorsers and/or guarantors of the
First Lien Secured Obligations or the Second Lien Secured Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the First
Lien Secured Obligations or the Second Lien Secured Obligations.

 

Section 2.05.                          No Interference.  Each Second Lien
Representative on behalf of itself and each Second Lien Secured Party
represented by it agrees that, whether or not a Bankruptcy/Liquidation
Proceeding has been commenced by or against any Grantor, (a) it will not take or
cause to be taken any action the purpose or effect of which is, or could be, to
make any Lien on the Collateral securing any of the Second Lien Secured
Obligations pari passu with, or to give such Second Lien Secured Party any
preference or priority relative to, any Lien on the Collateral securing any of
the First Lien Secured Obligations, (b) it will not challenge or question in any
proceeding, or support any other Person in challenging or questioning in any
proceeding, in each case including, without limitation, any
Bankruptcy/Liquidation Proceeding, the validity or enforceability of any First
Lien Secured Obligations or First Lien Security Document, or the validity,
attachment, perfection or priority of any Lien on the Collateral securing or
purporting to secure any of the First Lien Secured Obligations, or the validity
or enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (c) it will not, except in connection with the
taking of any Second Lien Permitted Actions, contest, protest, object to,
interfere with, hinder or delay, in any manner, whether by judicial proceedings
or otherwise, any sale, transfer or other disposition of the Collateral, or any
other exercise of remedies against any Collateral or any forbearance thereof, in
each case, by any First Lien Secured Parties or the First Lien Representative
acting on their behalf, (d) it shall have no right to (i) direct any First Lien
Representative or any First Lien Secured Party to exercise any right, remedy or
power with respect to the Collateral or (ii) consent to the exercise by any
First Lien Representative or any First Lien Secured Party of any right, remedy
or power with respect to the

 

16

--------------------------------------------------------------------------------


 

Collateral, (e) it will not institute any suit or assert in any suit,
Bankruptcy/Liquidation Proceeding or other proceeding any claim against any
First Lien Representative or any First Lien Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise with
respect to, and neither any First Lien Representative nor any First Lien Secured
Party shall be liable for, any action taken or omitted to be taken by any such
First Lien Representative or any such First Lien Secured Party with respect to
any Collateral securing such First Lien Secured Obligations; provided that
nothing in this clause (e) shall prevent any Second Lien Secured Party from
asserting or seeking to enforce any provision of this Agreement or any provision
of any Second Lien Security Document (to the extent not prohibited by this
Agreement) and (f) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement in its capacity as a secured creditor.  Each First
Lien Secured Party agrees that it will not challenge or question in any
proceeding (including in any Bankruptcy/Liquidation Proceeding) the validity or
enforceability of any Second Lien Security Document, or the validity,
attachment, perfection or priority of any Lien on the Collateral securing any of
the Second Lien Secured Obligations.

 

Section 2.06.                          Automatic Release of Second Liens.
(a) Until such time as the Discharge of Second Lien Credit Agreement Obligations
has occurred, the Designated First Lien Representative, for itself and on behalf
of the First Lien Secured Parties, will have the exclusive right (subject to the
provisions of the First Lien Loan Documents) to make determinations regarding
the release or disposition of any Collateral, without consultation with, consent
of, or notice to, the Designated Second Lien Representative or any other Second
Lien Secured Party.  If, in connection with (i) any sale, transfer or other
disposition of any Collateral by any Grantor (other than in connection with any
enforcement or exercise of rights or remedies with respect to the Collateral
which shall be governed by clause (ii)) permitted under the terms of the First
Lien Loan Documents or consented to by the applicable First Lien Secured Parties
under such First Lien Loan Documents (other than in connection with the
Discharge of First Lien Secured Obligations) or (ii) the enforcement or exercise
of any rights or remedies with respect to the Collateral, including any sale,
transfer or other disposition of Collateral, to the extent that the Net Proceeds
of such sale, transfer or other disposition will be applied to repay (and, to
the extent applicable, to reduce permanently commitments with respect to) the
First Lien Secured Obligations, the Designated First Lien Representative, for
itself and on behalf of the other First Lien Secured Parties, or any Grantor
releases any of the First Liens (a “Release”), then the Liens on such Collateral
securing any Second Lien Secured Obligations shall be automatically,
unconditionally and simultaneously released (but shall not be deemed to have
been released from the proceeds of such Collateral that were not applied to
reduce permanently the First Lien Secured Obligations), and the Designated
Second Lien Representative shall, for itself and on behalf of the other Second
Lien Secured Parties, promptly execute and deliver to the Designated First Lien
Representative and the applicable Grantors such termination statements, releases
and other documents as the Designated First Lien Representative or any
applicable Grantor may reasonably request to effectively confirm such Release. 
Similarly, if the Equity Interests of any Person are foreclosed upon or
otherwise disposed of pursuant to clause (i) or (ii) above and in connection
therewith the Designated First Lien Representative releases the First Liens on
the property or assets of such Person or releases such Person from its guarantee
of First Lien Secured Obligations, then the Second Liens on such property or
assets of such Person and such Person’s guarantee of Second Lien Secured
Obligations shall be automatically released to the same extent.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Until the Discharge of First Lien Secured
Obligations, the Designated Second Lien Representative, for itself and on behalf
of the Second Lien Secured Parties, hereby irrevocably constitutes and appoints
the Designated First Lien Representative and any officer or agent of the
Designated First Lien Representative, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Designated Second Lien Representative or such holder
or in the Designated First Lien Representative’s own name, from time to time in
the Designated First Lien Representative’s discretion, for the purpose of
carrying out the terms of this Section 2.06, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 2.06, including any
endorsements or other instruments of transfer or release.

 

Section 2.07.                          Certain Agreements with Respect to
Bankruptcy/Liquidation Proceedings.  In the event of a Bankruptcy/Liquidation
Proceeding, each Second Lien Representative and the other Second Lien Secured
Parties shall not, unless and until all First Lien Secured Obligations have been
Discharged, directly or indirectly (i) seek in respect of any part of the
Collateral or proceeds thereof or any Lien on the Collateral securing the Second
Lien Secured Obligations that may exist thereon any relief from or modification
of the automatic or other stay as provided in Section 362 of the Bankruptcy Code
or under any other applicable law or otherwise or seek any form of adequate
protection under either or both of Sections 362 and 363 of the Bankruptcy Code
or under any other applicable law or otherwise with respect thereto, except
replacement or additional liens junior to the Liens on the Collateral securing
the First Lien Secured Obligations, superpriority administrative claims junior
to those granted to the First Lien Secured Parties (provided that, each Second
Lien Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Lien Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims), the accrual of interest and the current payment of reasonable
out-of-pocket expenses, including fees and disbursements of counsel and other
professional advisors, incurred by the Second Lien Representatives and joining
in any motion by the First Lien Representative under Section 362 of the
Bankruptcy Code for relief from or modification of the automatic stay,
(ii) oppose or object to (A) any adequate protection sought by or granted to any
First Lien Secured Party in connection with the use of cash collateral or
post-petition financing under Sections 362, 363 or 364 of the Bankruptcy Code or
under any other applicable law or otherwise or (B) any motion or other request
made by any First Lien Secured Party seeking relief from or modification of the
automatic or other stay as provided in Section 362 of the Bankruptcy Code or
under any other applicable law with respect to the Collateral, (iii) oppose or
object to the use of cash collateral by a Grantor unless the Designated First
Lien Representative shall have opposed or objected to such use of cash
collateral (provided that, if the First Lien Secured Parties withdraw such
opposition or objection, while any First Lien Secured Obligations remain
outstanding, the Second Lien Secured Parties will also withdraw such opposition
or objection), (iv) subject to the final sentence of this paragraph, oppose or
object to (and will consent, solely in its capacity as a secured creditor, to)
any post-petition financing (including any debtor in possession financing)
provided by any of the First Lien Secured Parties or provided by a third party
pursuant to Section 364 of the Bankruptcy Code or under any other

 

18

--------------------------------------------------------------------------------


 

applicable law or otherwise (including on a priming basis) (a “DIP Financing”)
unless the Designated First Lien Representative shall have opposed or objected
to such DIP Financing; (v) oppose or object to the determination of the extent
of any Liens held by any of the First Lien Secured Parties or the value of any
claims of First Lien Secured Parties under Section 506(a) of the Bankruptcy Code
or under any other applicable law or otherwise, (vi) oppose or object to the
allowance and payment of interest (including, without limitation, Post-Petition
Interest), fees, and expenses as provided under Sections 506(b) of the
Bankruptcy Code or under any other applicable law or otherwise to any First Lien
Secured Party, without taking into account the Liens of the Second Lien Secured
Parties on the Collateral, provided that the First Lien Secured Parties shall
similarly not oppose or object to the allowance of interest (including, without
limitation, Post-Petition Interest), fees, and expenses as provided under
Sections 506(b) of the Bankruptcy Code or under any other applicable law or
otherwise to any Second Lien Secured Party, after taking into account the Liens
of the First Lien Secured Parties on the Collateral, (vii) assert or support any
claim against any of the First Lien Secured Parties for costs or expenses of
preserving or disposing of any Collateral under Section 506(c) of the Bankruptcy
Code or any similar provision of any other applicable law, (viii) oppose or
object (and instead shall be deemed to have consented) to any disposition of any
Collateral (including any credit bid under Section 363(k) of the Bankruptcy Code
or under any other applicable law or otherwise) free and clear of the Liens on
the Collateral securing the Second Lien Secured Obligations or other claims
under Section 363 of the Bankruptcy Code or otherwise (so long as the respective
interests of the Second Lien Secured Parties attach to any net proceeds thereof
subject to the relative priorities in this Agreement), if the First Lien Secured
Parties, or a representative authorized by the First Lien Secured Parties, shall
consent to such disposition; provided, that the Second Lien Secured Parties may
assert any objection to the proposed bidding or related procedures to be
utilized in connection with such disposition that may be raised by an unsecured
creditor of the Grantors (without limiting the generality of the foregoing, the
Second Lien Secured Parties may not assert any objection asserting any rights
under Section 363(e) or Section 363(f) of the Bankruptcy Code) and further
provided that nothing herein shall be deemed to impair any rights of the Second
Lien Secured Parties to make a credit bid under Section 363(k) or under any
other applicable law or otherwise, as long as any such bid provides for the
payment in full in cash of the First Lien Secured Obligations in connection
therewith or (ix) propose, vote in favor of, or otherwise directly or indirectly
support any plan of reorganization, liquidation, or other dispositive plan that
is inconsistent with the priorities or other provisions of this Agreement, other
than with the prior written consent of the Designated First Lien Representative
or to the extent any such plan (1) pays the First Lien Secured Obligations in
cash in full or (2) is proposed or supported by the number of First Lien Secured
Parties required under Section 1126(c) of the Bankruptcy Code.  To the extent
any Liens granted in favor of the First Lien Secured Parties that are providing,
or any third party provider of, DIP Financing are senior to, or rank pari passu
with, the Liens on the Collateral securing the First Lien Secured Obligations or
provided as adequate protection therefor, each Second Lien Representative will,
for itself and on behalf of the other Second Lien Secured Parties represented by
it, subordinate its Liens on the Collateral securing the Second Lien Secured
Obligations to the Liens on the Collateral securing the First Lien Secured
Obligations or provided as adequate protection therefor and such Liens on the
Collateral granted to the First Lien Secured Parties providing such DIP
Financing, or such third party provider, on the terms of this Agreement and to
any “carve-out” agreed to by the First Lien Representatives or the other First
Lien Secured Parties.  This Agreement constitutes a

 

19

--------------------------------------------------------------------------------


 

“subordination agreement” under Section 510 of the Bankruptcy Code as well as
all other applicable laws.  If, in any Bankruptcy/Liquidation Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien Secured
Obligations and on account of Second Lien Secured Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Secured
Obligations and on account of the Second Lien Secured Obligations are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.  Notwithstanding the
foregoing, the provisions of clause (iv) of the first sentence of this
Section 2.07 and the second sentence of this Section 2.07 shall only be
applicable as to the Second Lien Secured Parties with respect to any DIP
Financing to the extent (A) the aggregate principal amount of the DIP Financing
plus, measured after giving effect to the DIP Financing and any payment of debt
with the proceeds of such DIP Financing, the sum of (1) the aggregate
outstanding principal amount of the loans outstanding under the First Lien
Credit Agreement and (2) the aggregate face amount of any letters of credit
issued (and unreimbursed drawings under letters of credit issued) under the
First Lien Credit Agreement, does not exceed (B) $62,000,000 plus, measured
immediately prior to the commencement of the Bankruptcy/Liquidation Proceeding,
the sum of (1) the aggregate outstanding principal amount of the loans
outstanding under the First Lien Credit Agreement and (2) the aggregate face
amount of any letters of credit issued (and unreimbursed drawings under letters
of credit issued) under the First Lien Credit Agreement.

 

Each Second Lien Representative, for itself and on behalf of the Second Lien
Secured Parties represented by it, and each First Lien Representative, for
itself and on behalf of the First Lien Secured Parties represented by it,
acknowledges and agrees that:

 

(a)                                 the grants of Liens pursuant to the First
Lien Security Documents and the Second Lien Security Documents constitute two
separate and distinct grants of Liens; and

 

(b)                                 because of, among other things, their
differing rights in the Collateral, the Second Lien Secured Obligations are
fundamentally different from the First Lien Secured Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Bankruptcy/Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties and the Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the
Collateral (with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest, including any additional interest
payable pursuant to the First Lien Loan Documents, arising

 

20

--------------------------------------------------------------------------------


 

from or related to a default, whether or not any claim therefor is allowed or
allowable as a claim in any Bankruptcy/Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Lien Secured
Parties with respect to the Collateral, with each Second Lien Representative,
for itself and on behalf of the Second Lien Secured Parties represented by it,
hereby acknowledging and agreeing to turn over to the Designated First Lien
Representative, for itself and on behalf of the First Lien Secured Parties,
Collateral or proceeds of Collateral otherwise received or receivable by them to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Lien
Secured Parties).

 

Section 2.08.                          Reinstatement.  In the event that (i) the
Discharge or any payment of First Lien Secured Obligations shall have occurred
and any of such First Lien Secured Obligations shall subsequently, for whatever
reason (including, but not limited to, an order or judgment for disgorgement or
avoidance of a preference or fraudulent transfer under the Bankruptcy Code, or
any other law, or the settlement of any claim in respect thereof), be required
to be returned or repaid, the terms and conditions of this Agreement shall be
fully applicable thereto until there shall thereafter have been a Discharge of
First Lien Secured Obligations then from and after such date of required return
or repayment, such Discharge of First Lien Secured Obligations shall be
automatically deemed not to have occurred for all purposes of this Agreement and
(ii) the Designated First Lien Representative or the other First Lien Secured
Parties have released any Lien on Collateral and any such Liens are later
reinstated, then the Designated Second Lien Representative, for itself and the
benefit of the Second Lien Secured Parties, shall be granted a second priority
Lien on such Collateral, subject to the subordination provisions of this
Agreement.

 

Section 2.09.                          Purchase Right.  Without prejudice to the
enforcement of the First Lien Secured Parties’ remedies, the First Lien Secured
Parties agree that at any time following (a) acceleration of the First Lien
Secured Obligations in accordance with the terms of the First Lien Loan
Documents or (b) the commencement of a Bankruptcy/Liquidation Proceeding under
the Bankruptcy Code or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law by or against any Grantor (each, a
“Purchase Event”), one or more of the Second Lien Secured Parties may request
within 30 days after the first date on which a Purchase Event occurs, and the
First Lien Secured Parties hereby offer the Second Lien Secured Parties the
option, to purchase all, but not less than all, of the aggregate amount of First
Lien Secured Obligations outstanding at the time of purchase at (a) in the case
of First Lien Secured Obligations other than First Lien Secured Obligations
arising under Swap Contracts or in connection with undrawn letters of credit,
par (including any premium set forth in the First Lien Credit Agreement or other
applicable First Lien Loan Document on the date hereof, interest and fees), and
(b) in the case of First Lien Secured Obligations arising under a Swap Contract,
an amount equal to the greater of (i) all amounts payable by any Grantor under
the terms of such Swap Contract in the event of a termination of such Swap
Contract and (ii) the mark-to-market value of such Swap Contract, as determined
by the counterparty to the Grantor thereunder with respect to such Swap Contract
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market amounts under similar arrangements by such
counterparty, without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to an Assignment and Assumption).  In the case of any First Lien Secured
Obligations in respect of letters of credit

 

21

--------------------------------------------------------------------------------


 

(including reimbursement obligations in connection therewith), simultaneous with
the purchase of the other First Lien Secured Obligations, the purchasing Second
Lien Secured Parties shall provide First Lien Secured Parties who issued such
letters of credit cash collateral in such amounts (not to exceed 103% thereof)
as such First Lien Secured Parties determine is reasonably necessary to secure
such First Lien Secured Parties in connection with any outstanding and undrawn
letters of credit.  If such right is exercised, the parties shall endeavor to
close promptly thereafter but in any event within 10 Business Days of the
request.  If one or more of the Second Lien Secured Parties exercise such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Designated First Lien Representative and the
Designated Second Lien Representative.  If none of the Second Lien Secured
Parties exercise such right within 30 days after the first date on which a
Purchase Event occurs, the First Lien Secured Parties shall have no further
obligations pursuant to this Section 2.09 for such Purchase Event and may take
any further actions in their sole discretion in accordance with the First Lien
Security Documents and this Agreement.

 

Section 2.10.                          New Liens.  Subject to Sections 2.01(c),
2.01(d) and clause (ii) of the first sentence of Section 2.07, the Borrower, on
behalf of itself and the other Grantors agrees that, so long as the Discharge of
First Lien Secured Obligations has not occurred, it shall not (i) permit any
additional Liens on any asset or property of any Grantor to be granted to secure
any Second Lien Secured Obligation, unless a Lien has been granted on such asset
or property to secure the First Lien Secured Obligations, with each such Lien to
be subject to the provisions of this Agreement, or (ii) permit any additional
Liens on any asset or property of any Grantor to be granted to secure any First
Lien Secured Obligations unless a Lien has been granted on such asset to secure
the Second Lien Secured Obligations, with each such Lien to be subject to the
provisions of this Agreement.  If any Second Lien Representative or any Second
Lien Secured Party shall hold any Lien on any assets or property of any Grantor
securing any Second Lien Secured Obligations that are not also subject to the
first-priority Liens securing all First Lien Secured Obligations under the First
Lien Loan Documents, such Second Lien Representative or Second Lien Secured
Party (i) shall notify the Designated First Lien Representative promptly upon
becoming aware thereof and, unless such Grantor shall promptly grant a similar
Lien on such assets or property to each First Lien Representative as security
for the First Lien Secured Obligations, shall assign such Lien to the Designated
First Lien Representative as security for all First Lien Secured Obligations for
the benefit of the First Lien Secured Parties (but may retain a junior Lien on
such assets or property subject to the terms hereof) and (ii) until such
assignment or such grant of a similar Lien to each First Lien Representative,
shall be deemed to hold and have held such Lien for the benefit of each First
Lien Representative and the other First Lien Secured Parties as security for the
First Lien Secured Obligations. To the extent that the foregoing provisions are
not complied with for any reason, without limiting any other rights and remedies
available to the First Lien Representatives and/or the First Lien Secured
Parties, the Designated Second Lien Representative, on behalf of the Second Lien
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.10 shall be subject to Section 7.01.

 

Section 2.11.                          Injunctive Relief.  Should any Second
Lien Secured Party, contrary to this Agreement, in any way take, attempt to or
threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fail to take any action required by this Agreement, any First Lien
Representative

 

22

--------------------------------------------------------------------------------


 

or any other First Lien Secured Party (in its or their own name or in the name
of the Borrower) may obtain relief against such Second Lien Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Designated Second Lien Representative on
behalf of each Second Lien Secured Party that (a) the First Lien Secured
Parties’ damages from its actions may by that time be difficult to ascertain any
may be irreparable and (b) each Second Lien Representative on behalf of itself
and each Second Lien Secured Party represented by it waives any defense that the
First Lien Secured Party cannot demonstrate damage and/or be made whole by the
awarding of damages.

 

Section 2.12.                          Rights as Unsecured Creditors.  Except as
otherwise set forth in this Agreement, each Second Lien Representative and the
Second Lien Secured Parties may exercise rights and remedies as unsecured
creditors against any Grantor that is obligated to pay or has guaranteed the
Second Lien Secured Obligations in accordance with the terms of the Second Lien
Loan Documents and any Requirements of Law; provided that in the event that any
Second Lien Secured Party becomes a judgment Lien creditor or other secured
creditor, in each case, in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the Second Lien Secured
Obligations, such judgment Lien on Collateral shall be subject to the terms of
this Agreement for all purposes (including in relation to the First Lien Secured
Obligations) as the other Liens on Collateral securing the Second Lien Secured
Obligations are subject to this Agreement.  Except as otherwise set forth in
this Agreement, nothing in this Agreement shall prohibit or subordinate (whether
before or after the occurrence of Bankruptcy/Liquidation Proceedings) the
receipt, or the right to receive, by the Second Lien Representatives or any
other Second Lien Secured Parties of the required payments of interest,
principal and other amounts owed in respect of the Second Lien Secured
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Second Lien Representatives or any other Second Lien Secured
Parties of rights or remedies as a secured creditor (including set-off) or
enforcement in contravention of this Agreement of any Lien on Collateral held by
any of them and such receipt is not proceeds of any Collateral.  Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies any
First Lien Secured Party may have with respect to the Collateral.

 

ARTICLE 3
SUB-AGENCY FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Each First Lien Representative acknowledges and agrees that if it shall at any
time hold a Lien on any Second Lien Collateral that can be perfected by the
possession or control of such Collateral or, to the extent applicable under any
Security Documents, of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of such First Lien Representative (such Second Lien Collateral being the
“Pledged Collateral”), such First Lien Representative will serve as gratuitous
sub-agent and bailee for each applicable Second Lien Representative for the sole
purpose of perfecting the Lien, if any, of such Second Lien Representative in
such Pledged Collateral and shall have possession or control of such Pledged
Collateral as agent on behalf of each applicable Second Lien Representative
(such bailment being intended, among other things, to satisfy the requirements
of Section 8-301(a)(2), 8-106(d)(3) and 9-313(c) of the Uniform Commercial Code,
to the extent applicable).  It is agreed that the obligations of each First Lien
Representative and the rights of each Second Lien Representative and the other
Second Lien Secured Parties in

 

23

--------------------------------------------------------------------------------


 

connection with any such sub-agency arrangement will be in all respects subject
to the provisions of this Agreement.  Subject to the terms of this Agreement,
until the Discharge of First Lien Secured Obligations has occurred, the First
Lien Representatives shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the First Lien Loan Documents as if the Liens of
the Second Lien Secured Parties under the Second Lien Security Documents did not
exist.  The First Lien Representatives will be deemed to make no representation
as to the adequacy of the steps taken by it or any of them to perfect the Lien
on any such Pledged Collateral or the genuineness of any Pledged Collateral and
shall have no responsibility to the Second Lien Representatives or any other
Second Lien Secured Party for such perfection or genuineness; it being
understood that the sole purpose of this Article 3 is to enable the Second Lien
Secured Parties to obtain a perfected second priority Lien on such Pledged
Collateral to the extent that such perfection results from the possession or
control of such Pledged Collateral or, to the extent applicable under any
Security Documents, any such account by the First Lien Representatives.  No
First Lien Representative shall owe any fiduciary duty any Second Lien Secured
Party and the Second Lien Secured Parties hereby waive and release the First
Lien Representatives and First Lien Secured Parties from all claims and
liabilities relating to the First Lien Agents’ role under this Article 3.  At
such time as the Discharge of First Lien Secured Obligations shall have
occurred, the applicable First Lien Representatives shall take all such actions
in their power as shall reasonably be requested by the Designated Second Lien
Representative or the Borrower to transfer possession of such Pledged Collateral
to the Designated Second Lien Representative or to transfer direct control of
such Pledged Collateral with any necessary endorsements of the First Lien
Representatives (such endorsements shall be without recourse and without any
representation or warranty) or, to the extent applicable under any Security
Documents, any such account to the Designated Second Lien Representative (if
there are then any Second Lien Secured Obligations outstanding); provided that
if any such Pledged Collateral or any such account shall be subject to any other
Lien senior to the Liens of the Designated Second Lien Representative on the
Collateral, then the First Lien Representatives may instead transfer possession
of such Pledged Collateral to the Person or Persons holding such senior Lien or
their representative or take such actions in its power as shall reasonably be
requested to transfer direct control of such Pledged Collateral or any such
account to the Person or Persons holding such senior Lien or their
representative.  The Designated Second Lien Representative agrees that if it
shall obtain possession or direct control of any Pledged Collateral or any
account pursuant to the foregoing provisions and such Pledged Collateral or
account shall thereafter become subject to a Lien securing the First Lien
Secured Obligations, it will take all such actions as shall reasonably be
requested by the Designated First Lien Representative to transfer possession of
such Pledged Collateral to the Designated First Lien Representative or take such
actions in its power as shall reasonably be requested to transfer direct control
of such Pledged Collateral or any such account to the Designated First Lien
Representative, all at the cost and expense of the Borrower.

 

ARTICLE 4
EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever any Representative shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First Lien Secured Obligations or Second Lien Secured
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the First Lien Representatives or the Second

 

24

--------------------------------------------------------------------------------


 

Lien Representatives and shall be entitled to make such determination on the
basis of the information so furnished; provided, however, that if,
notwithstanding the request of such Representative, such other Representative
shall fail or refuse reasonably promptly to provide the requested information,
such first Representative shall be entitled to determine such existence or
amount by such method as it may, in the exercise of its good faith judgment,
determine, including by reliance upon a certificate of Holdings or of the
Borrower.  Each Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Secured Party or any
affiliate thereof as a result of such determination.

 

ARTICLE 5
CONSENT OF GRANTORS

 

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the First Lien Security Documents will in no way be
diminished or otherwise affected by such provisions or arrangements.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF EACH REPRESENTATIVE

 

Each Representative represents and warrants to the other parties hereto that it
has the requisite power and authority to enter into, execute, deliver, and carry
out the terms of this Agreement on behalf of itself and the applicable First
Lien Secured Parties represented by it (in the case of each First Lien
Representative) and the applicable Second Lien Secured Parties represented by it
(in the case of each Second Lien Representative).

 

ARTICLE 7
APPLICATION OF PROCEEDS

 

Section 7.01.                          Payment Over.  With respect to the
Collateral and any proceeds thereof, the Second Lien Representatives and each
other Second Lien Secured Party hereby agrees that if it shall obtain possession
of any Collateral, or shall realize any proceeds or payment in respect of any
such Collateral, whether pursuant to any Second Lien Security Document, in
connection with the taking of any Second Lien Permitted Actions, or by the
exercise of any rights available to it (including any right of set-off) under
any Requirements of Law or in any Bankruptcy/Liquidation Proceeding or
otherwise, or shall receive any Collateral or proceeds of Collateral, or any
payment on account thereof, at any time prior to the Discharge of First Lien
Secured Obligations and when such possession or receipt of proceeds or payment
on Collateral is not expressly permitted by the terms of this Agreement, then it
shall hold such Collateral, proceeds or payment in trust for the First Lien
Secured Parties and forthwith transfer such Collateral, proceeds or payment, as
the case may be, to the Designated First Lien Representative for the benefit of
the First Lien Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. Each
Second Lien Representative on behalf of itself and each Second Lien Secured
Party represented by it agrees that if, at any time, all or part of any payment
with respect to the First Lien Secured Obligations

 

25

--------------------------------------------------------------------------------


 

previously made shall be rescinded for any reason whatsoever, such Second Lien
Secured Party shall promptly pay over to the Designated First Lien
Representative any payment (including any payment received under any agreement
subordinating any Liens on the First Lien Collateral to the Liens securing the
Second Lien Secured Obligations) received by it in respect of any First Lien
Collateral and shall promptly turn any First Lien Collateral then held by it
over to the Designated First Lien Representative, and the provisions set forth
in this Agreement shall be reinstated as if such payment had not been made,
until the Discharge of the First Lien Secured Obligations.

 

Section 7.02.                          Application of Proceeds.  In furtherance
of the foregoing, all Collateral and any proceeds or payment in respect of any
Collateral received in connection with the enforcement of any of its rights or
the exercise of any of its remedies with respect to the Collateral (including
any right of set-off) and all insurance or condemnation proceeds not remitted to
any Grantor shall be applied by the First Lien Representatives to the First Lien
Secured Obligations in such order as specified in the relevant First Lien Loan
Documents including, if then in effect, the First Lien Parity Intercreditor
Agreement.  Upon the Discharge of First Lien Secured Obligations, the Designated
First Lien Representative shall deliver to the Designated Second Lien
Representative any proceeds of Collateral held by it in the same form as
received, with any necessary endorsements (such endorsements shall be without
recourse and without any representation or warranty) or as a court of competent
jurisdiction may otherwise direct to be applied by the Second Lien
Representatives to the Second Lien Secured Obligations in such order as
specified in the Second Lien Loan Documents including, if then in effect, the
Second Lien Parity Intercreditor Agreement.

 

Section 7.03.                          Insurance and Condemnation Awards.  Until
a Discharge of all First Lien Secured Obligations, the Designated First Lien
Representative and the First Lien Secured Parties shall have the sole and
exclusive right, subject to the rights of the Grantors under the First Lien Loan
Documents, (a) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Grantor (it being
understood, however, that the Designated Second Lien Representative may be named
as a “junior” additional insured and loss payee on terms satisfactory to the
Designated First Lien Representative prior to the Discharge of all First Lien
Secured Obligations), (b) to adjust settlement for any insurance policy covering
the Collateral in the event of any loss thereunder and (c) to approve any award
granted in any condemnation or similar proceeding affecting the Collateral. 
Subject to any rights of the Grantors to receive any such insurance proceeds or
condemnation amounts under the First Lien Loan Documents, all such amounts shall
be applied as set forth in Section 7.02.

 

ARTICLE 8
OTHER AGREEMENTS

 

Section 8.01.                          Matters Related to First Lien Loan
Documents.  Subject to the restrictions in clause (b) of this Section 8.01, the
First Lien Loan Documents may be amended (including, in the case of this
Agreement, in accordance with Section 9.02 hereof), restated, amended and
restated, Refinanced, waived, supplemented or otherwise modified in accordance
with their terms, and the indebtedness under the First Lien Loan Documents may
be Refinanced or increased, in each case, without the consent of any Second Lien
Secured Party; provided, however, that, (i) without the consent of the
Designated Second Lien Representative, no First

 

26

--------------------------------------------------------------------------------


 

Lien Loan Document may be amended, restated, amended and restated, Refinanced,
waived, supplemented or otherwise modified, or entered into, to the extent such
amendment, restatement, amendment and restatement, Refinancing, waiver,
supplement or modification, or the terms of such new First Lien Loan Document,
would contravene any provision of this Agreement, it being understood that
notwithstanding the provisions of this Section 8.01, the First Lien Loan
Documents may be amended, restated, amended and restated, Refinanced, waived,
supplemented or otherwise modified in accordance with their terms in order to
effect the making or provision of (w) any “Incremental Commitments” or
“Incremental Term Loans” under (and as defined in) the First Lien Credit
Agreement, (x) any Indebtedness incurred in connection with a “Refinancing
Amendment” (as defined in the First Lien Credit Agreement), (y) any “Extension”
(as defined in the First Lien Credit Agreement) or (z) any Indebtedness incurred
in connection with a “Permitted Repricing Amendment” or constituting a
“Replacement Term Loan” (as defined in the First Lien Credit Agreement), in each
case without notice to, or the consent of, any Second Lien Representative or any
Second Lien Secured Party and (ii) notice of such amendment, restatement,
amendment and restatement, Refinancing, waiver, supplement or other modification
shall be given to the Designated Second Lien Representative no later than 30
days after its effectiveness; provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.

 

Section 8.02.                          Matters Related to Second Lien Loan
Documents.  The Second Lien Loan Documents may be amended, restated, amended and
restated, Refinanced, waived, supplemented or otherwise modified in accordance
with their terms (including, in the case of this Agreement, in accordance with
Section 9.02 hereof), and the indebtedness under the Second Lien Loan Documents
may be Refinanced or increased, in each case, without the consent of any First
Lien Secured Party; provided, however, that, (i) without the prior written
consent of the Designated First Lien Representative, no Second Lien Loan
Document may be amended, restated, amended and restated, Refinanced, waived,
supplemented or otherwise modified, or entered into, to the extent such
amendment, restatement, amendment and restatement, Refinancing, waiver,
supplement or modification, or the terms of such new Second Lien Loan Document,
would (1) contravene the provisions of this Agreement or the requirements of the
definition of “Permitted Refinancing” contained in the First Lien Credit
Agreement as in effect on the date hereof, (2) change the scheduled amortization
payments in respect of the Second Lien Debt Facilities evidenced thereby if the
effect thereof is to increase the scheduled amortization in excess of that
applicable to the loans under the Second Lien Credit Agreement as in effect on
the date hereof, (3) change the dates (to earlier dates) for the payment of
principal (including the final scheduled maturity date) under any such Second
Lien Loan Document (provided that nothing herein shall prohibit any optional
prepayments under any Second Lien Loan Document to the extent otherwise
permitted by the terms of the First Lien Loan Documents) or (4) in the case of
the Second Lien Credit Agreement, change the terms or requirements of any of the
categories of debt referred to in clauses (w) through (z) below (e.g.,
“Incremental Term Loans”) or Credit Agreement Refinancing Indebtedness (as
defined in the Second Lien Credit Agreement) from those applicable thereto in
the Second Lien Credit Agreement as in effect on the date hereof if the effect
thereof is to permit (i) such debt to mature earlier than the Maturity Date of
the Initial Term Loans under the Second Lien Credit Agreement as in effect on
the date hereof (or, if later, the final stated maturity date of any debt being
Refinanced with such debt) or (ii) the Weighted Average Life to Maturity of such
debt to be shorter than the Weighted Average Life to Maturity of the Initial
Term Loans under the Second Lien Credit Agreement as in effect on the date
hereof

 

27

--------------------------------------------------------------------------------


 

(or, if later, any debt being Refinanced with such debt), it being understood
that notwithstanding the provisions of this Section 8.02 (but subject to
preceding clause (4)), the Second Lien Loan Documents may be amended, restated,
amended and restated, Refinanced, waived, supplemented or otherwise modified in
accordance with their terms in order to effect the making or provision of
(w) any “Incremental Term Commitments” or “Incremental Term Loans” under (and as
defined in) the Second Lien Credit Agreement, (x) any Indebtedness incurred in
connection with a “Refinancing Amendment” (as defined in the Second Lien Credit
Agreement), (y) any “Extension” (as defined in the Second Lien Credit Agreement)
or (z) any Indebtedness incurred in connection with a “Permitted Repricing
Amendment” or constituting a “Replacement Term Loan” (in each case as defined in
the Second Lien Credit Agreement), in each case without notice to, or the
consent of, any First Lien Representative or any First Lien Secured Party and
(ii) notice of such amendment, restatement, amendment and restatement, waiver
supplement, modification or consent shall be given to the Designated First Lien
Representative no later than 30 days after its effectiveness; provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

 

Section 8.03.                          Matters Related to Amendments of First
Lien Security Documents.  In the event any First Lien Representative enters into
any amendment, restatement, amendment and restatement, supplement, modification,
waiver or consent in respect of any of the First Lien Security Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Lien Security Document or changing
in any manner the rights of any parties thereunder, then such amendment,
restatement, amendment and restatement, supplement, modification, waiver or
consent shall apply automatically to any comparable provision of the comparable
Second Lien Security Document without the consent of or action by any Second
Lien Secured Party (with all such amendments, restatements, amendment and
restatements, supplements, modifications, waivers and consents subject to the
terms hereof); provided that (other than with respect to amendments,
restatements, amendment and restatements, supplements, modifications, waivers or
consents that secure additional extensions of credit and add additional secured
creditors and do not violate the express provisions of the Second Lien Loan
Documents), (i) no such amendment, restatement, amendment and restatement,
supplement, modification, waiver or consent shall have the effect of
(A) removing assets subject to the Lien of any Second Lien Security Documents,
except to the extent that a release of such Lien is permitted by Section 2.06,
(B) imposing additional duties on the Second Lien Representatives without their
consent or (C) permitting other Liens on the Collateral not permitted under the
terms of the Second Lien Loan Documents or this Agreement, (ii) any such
amendment, restatement, amendment and restatement, supplement, modification,
waiver or consent that materially and adversely affects the rights of the Second
Lien Secured Parties and does not affect the First Lien Secured Parties in a
like or similar manner shall not apply to the Second Lien Security Documents
without the consent of the Designated Second Lien Representative and
(iii) notice of such amendment, restatement, amendment and restatement,
supplement, modification, waiver or consent shall be given to the Designated
Second Lien Representative no later than 30 days after its effectiveness;
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof.

 

Section 8.04.                          Additional Debt Facilities.  To the
extent, but only to the extent, permitted by the provisions of the First Lien
Loan Documents and the Second Lien Loan Documents, any Grantor may incur or
issue and sell one or more series or classes of Additional First Lien Debt

 

28

--------------------------------------------------------------------------------


 

and one or more series or classes of Additional Second Lien Debt.  Any such
additional class or series of Additional Second Lien Debt (the “Second Lien
Class Debt”) may be secured by a Lien on the Second Lien Collateral, in each
case under and pursuant to the relevant Second Lien Security Documents for such
Second Lien Class Debt, if and subject to the condition that the Representative
of any such Second Lien Class Debt (each, a “Second Lien Class Debt
Representative”), acting on behalf of the holders of such Second Lien Class Debt
becomes a party to this Agreement and the Second Lien Parity Intercreditor
Agreement by satisfying conditions (i) through (iii), as applicable, of the
immediately succeeding paragraph.  Any such additional class or series of
Additional First Lien Debt (the “First Lien Class Debt”; and the First Lien
Class Debt and Second Lien Class Debt, collectively, the “Class Debt”) may be
secured by a Lien on the First Lien Collateral, in each case under and pursuant
to the relevant First Lien Security Documents for such First Lien Class Debt, if
and subject to the condition that the Representative of any such First Lien
Class Debt (each, a “First Lien Class Debt Representative”; and the First Lien
Class Debt Representatives and Second Lien Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such First Lien Class Debt, becomes a party to this Agreement and the First
Lien Parity Intercreditor Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph.  Upon the joinder of any Class Debt Representative, all related
Secured Obligations shall also be subject to this Agreement.

 

In order for a Class Debt Representative to become a party to this Agreement:

 

(i)                                     such Class Debt Representative shall
have executed and delivered a Joinder Agreement substantially in the form of
Annex II (with such changes as may be reasonably approved by the Designated
First Lien Representative and such Class Debt Representative) pursuant to which
it becomes a Representative hereunder, and the Class Debt in respect of which
such Class Debt Representative is the Representative and the related Secured
Parties for whom the Class Debt Representative is the Representative become
subject hereto and bound hereby and (x) such Class Debt Representative, if a
First Lien Representative, shall have become a party to the First Lien Parity
Intercreditor Agreement in accordance with the terms and conditions thereof,
provided, further, that, if such Indebtedness will be the initial Additional
First Lien Debt incurred by a Grantor after the date hereof, then the Grantors,
the First Lien Credit Agreement Administrative Agent and the Representative for
such Indebtedness shall have executed and delivered the First Lien Parity
Intercreditor Agreement or (y) such Class Debt Representative, if a Second Lien
Representative, shall have become a party to the Second Lien Parity
Intercreditor Agreement in accordance with the terms and conditions thereof
provided, further, that, if such Indebtedness will be the initial Additional
Second Lien Debt incurred by a Grantor after the date hereof, then the Grantors,
the Second Lien Credit Agreement Administrative Agent and the Representative for
such Indebtedness shall have executed and delivered the Second Lien Parity
Intercreditor Agreement;

 

(ii)                                  the Borrower shall have delivered to each
other Representative a Designation substantially in the form of Annex III
executed by an authorized officer of the Borrower which Designation shall
(A) designate Indebtedness as Additional First Lien Debt or Additional Second
Lien Debt hereunder (and if the agreement under

 

29

--------------------------------------------------------------------------------


 

which such Indebtedness is to be incurred Refinances the First Lien Credit
Agreement or Second Lien Credit Agreement and is intended to become the
Replacement First Lien Credit Agreement or Replacement Second Lien Credit
Agreement, as applicable, such agreement shall be so designated in such
certificate), and (B) certify that the incurrence of such Indebtedness and its
designation as such hereunder is permitted by each First Lien Loan Document and
Second Lien Loan Document and that the conditions set forth in this Section 8.04
are satisfied with respect to such Class Debt and, true and complete copies of
each of the Second Lien Loan Documents or First Lien Loan Documents, as
applicable, relating to such Class Debt, certified as being true and correct by
an authorized officer of the Borrower;

 

(iii)                               the Second Lien Loan Documents or First Lien
Loan Documents, as applicable, relating to such Class Debt shall provide that
each Secured Party with respect to such Class Debt will be subject to and bound
by the provisions of this Agreement in its capacity as a holder of such
Class Debt; and

 

(iv)                              upon the execution and delivery of a Joinder
Agreement by a Class Debt Representative in accordance with this Section 8.04,
each other Representative shall acknowledge receipt thereof by countersigning a
copy thereof, subject to the terms of this Section 8.04 and returning the same
to the new Class Debt Representative; provided that the failure of any
Representative to so acknowledge or return the same shall not affect the status
of such Indebtedness as First Lien Secured Obligations or Second Lien Secured
Obligations hereunder if the other requirements of this Section 8.04 are
complied with.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.                          Notices.  All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)                                 if to the First Lien Credit Agreement
Administrative Agent, to the address referred to in Section 10.02 of the First
Lien Credit Agreement;

 

(b)                                 if to the Second Lien Credit Agreement
Administrative Agent, to the address referred to in Section 10.02 of the Second
Lien Credit Agreement;

 

(c)                                  if to any other Representative, to the
address referred to in the Joinder Agreement executed and delivered by such
Representative; and

 

(d)                                 if to Holdings or the Borrower, to the
address referred to in Section 10.02 of the First Lien Credit Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to Holdings or the Borrower shall be deemed to be a notice to
each Grantor).  All such notices and other communications shall be deemed to be
given on the date of receipt if delivered by hand or

 

30

--------------------------------------------------------------------------------


 

overnight courier service or mailed by certified or registered mail, and all
such notices and other communications sent by fax shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01.  As agreed to among Holdings, the Borrower,
the First Lien Credit Agreement Administrative Agent and the Second Lien Credit
Agreement Administrative Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

 

Section 9.02.                          Waivers; Amendments.  (a) No failure or
delay on the part of any party hereto in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
parties hereto are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 9.02, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended, restated, amended and restated, or modified
except pursuant to an agreement or agreements in writing entered into by each
Representative and by Holdings, the Borrower and each other affected Grantor
with respect to which such waiver, consent, amendment, restatement, amendment
and restatement supplement or modification is to apply.

 

Section 9.03.                          Parties in Interest.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, as well as the other First Lien Secured
Parties and Second Lien Secured Parties.

 

Section 9.04.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement.

 

Section 9.05.                          Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement constitutes the entire contract among the parties relating to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the First
Lien Credit Agreement Administrative Agent and the Second Lien Credit Agreement
Administrative Agent and when the First Lien Credit Agreement Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties and acknowledgors hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their

 

31

--------------------------------------------------------------------------------


 

respective successors and assigns.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 9.06.                          Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 9.07.                          Governing Law; Jurisdiction; Consent to
Service of Process  (a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING
OUT OF THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND
AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION.  EACH PARTY HERETO IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING THIS AGREEMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE) IN SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

Section 9.08.                          Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF

 

32

--------------------------------------------------------------------------------


 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.08.

 

Section 9.09.                          Headings.  Article and Section headings
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.10.                          Further Assurances.  Each First Lien
Representative, on behalf of itself and the applicable First Lien Secured
Parties under the First Lien Loan Documents, and each Second Lien
Representative, on behalf of itself and the applicable Second Lien Secured
Parties under the Second Lien Loan Documents, each agrees that it shall take
such further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the Designated First Lien
Representative or the Designated Second Lien Representative may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

 

Section 9.11.                          No Third Party Beneficiaries.  This
Agreement and the rights and benefits hereof shall inure to the benefit of each
of the parties hereto and its respective successors and assigns and shall inure
to the benefit of and bind each of the First Lien Secured Parties and the Second
Lien Secured Parties.  Nothing in this Agreement shall impair, as between the
Borrower, and the other Grantors and the First Lien Representatives and the
other First Lien Secured Parties, and as between the Borrower and the other
Grantors and the Second Lien Representatives and the other Second Lien Secured
Parties, the obligations of the Borrower and the other Grantors, which are
absolute and unconditional, to pay principal, interest, fees and other amounts
as provided in the First Lien Loan Documents and the Second Lien Loan Documents
respectively.  Other than with respect to Sections 2.06 and 2.07 and Articles 8
and 9 of this Agreement, none of the Borrower, any other Grantor or any other
creditor thereof shall have any rights hereunder and neither the Borrower nor
any Grantor may rely on the terms hereof.

 

Section 9.12.                          Provisions Solely to Define Relative
Rights.  The provisions of this Agreement are and are intended solely for the
purpose of defining the relative rights of the First Lien Representatives and
the other First Lien Secured Parties on the one hand and the Second Lien
Representatives and the other Second Lien Secured Parties on the other hand.  In
the event of any conflict between the provisions of this Agreement and the
provisions of the First Lien Loan Documents or the Second Lien Loan Documents,
the provisions of this Agreement shall govern and control.  However, as among
the First Lien Secured Parties, their rights and obligations are governed by,
and any provisions herein regarding them are therefore subject to, the
provisions of the First Lien Parity Intercreditor Agreement and as among the
Second Lien Secured Parties, their rights and obligations are governed by, and
any provisions herein regarding them are therefore subject to, the provisions of
the Second Lien Parity Intercreditor Agreement.

 

Section 9.13.                          Subrogation.  With respect to the value
of any payments or distributions in cash, property or other assets that any of
the Second Lien Representatives or the other Second

 

33

--------------------------------------------------------------------------------


 

Lien Secured Parties pays over to any of the First Lien Representatives or the
other First Lien Secured Parties under the terms of this Agreement, such Second
Lien Secured Parties and Second Lien Representatives shall be subrogated to the
rights of such First Lien Representatives and First Lien Secured Parties;
provided that each Second Lien Representative, on behalf of itself and the
Second Lien Secured Parties represented by it, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of First Lien Secured Obligations has occurred. 
The Borrower and the other Grantors each acknowledges and agrees that the value
of any payments or distributions in cash, property or other assets received by
any Second Lien Representative or other Second Lien Secured Party that are paid
over to any First Lien Representative or other First Lien Secured Party pursuant
to this Agreement shall not reduce any of the Second Lien Secured Obligations.

 

Section 9.14.                          Additional Grantors.  Each Person that
becomes a Grantor after the date hereof shall become a party to this Agreement
upon execution and delivery by such Person of Joinder Agreement in the form of
Exhibit M to the First Lien Credit Agreement.

 

Section 9.15.                          Additional Intercreditor Agreements.
 Each party hereto agrees that the First Lien Secured Parties and/or their
Representatives (as among themselves) and the Second Lien Secured Parties and/or
their Representatives (as among themselves) may each enter into the First Lien
Parity Intercreditor Agreement and the Second Lien Parity Intercreditor
Agreement, as applicable, or other intercreditor arrangements governing the
rights, benefits and privileges as among the First Lien Secured Parties or the
Second Lien Secured Parties, as the case may be, in respect of the Collateral,
this Agreement and the other First Lien Security Documents or Second Lien
Security Documents, as the case may be, including as to application of proceeds
of the Collateral, voting rights, control of the Collateral and waivers with
respect to the Collateral, in each case so long as the terms thereof do not
violate or conflict with the provisions of this Agreement.

 

[Signature Pages Follow]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as First Lien Credit Agreement Administrative Agent

 

 

 

 

 

By:

/s/ Andrew Earls

 

 

Name:

Andrew Earls

 

 

Title:

Authorized Signatory

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Second Lien Credit Agreement Administrative Agent

 

 

 

 

 

By:

/s/ Andrew Earls

 

 

Name:

Andrew Earls

 

 

Title:

Authorized Signatory

 

[EMC — Intecreditor Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby ACKNOWLEDGED AND AGREED by:

 

 

 

EMERGING MARKETS COMMUNICATIONS, LLC

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

SEAMOBILE, INC.

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Abel Avellan

 

 

Name:

Abel Avellan

 

 

Title:

Chief Executive Officer

 

[EMC — Intecreditor Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

By:

/s/ James Scola

 

 

Name:

James Scola

 

 

Title:

Assistant Secretary

 

[EMC — Intecreditor Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Provision for Second Lien Credit Agreement

 

Each Lender hereunder (a) acknowledges that it has received a copy of the
Intercreditor Agreements, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements,
(c) authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreements as Administrative Agent and on behalf of such Lender
and (d) hereby consents to the subordination of the Liens securing the
Obligations on the terms set forth in the Closing Date Intercreditor Agreement. 
The foregoing provisions are intended as an inducement to the lenders under the
First Lien Loan Documents and the other Second Lien Loan Documents to extend
credit to the Loan Parties and such lenders are intended third party
beneficiaries of such provisions.  In the event of any conflict or inconsistency
between the provisions of any Intercreditor Agreement and this Agreement, the
provisions of such Intercreditor Agreement shall control.

 

Provision for Second Lien Security Agreement and other principal Second Lien
Security Documents

 

Notwithstanding anything herein to the contrary, the priority of the Liens and
the Security Interest granted to the Administrative Agent pursuant to this
Agreement and the exercise of any right or remedy by the Administrative Agent
hereunder are subject in all respects to the provisions of the Intercreditor
Agreements. In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement with respect to the priority of the Liens and the
Security Interest granted to the Administrative Agent pursuant to this Agreement
or with respect to the exercise of any right or remedy by the Administrative
Agent hereunder, the terms of such Intercreditor Agreement shall govern and
control.

 

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] JOINDER NO. [  ] dated as of [         ], 201[  ] (this “Joinder
Agreement”), to the CLOSING DATE INTERCREDITOR AGREEMENT dated as of July 1,
2015 (the “Intercreditor Agreement”), among MORGAN STANLEY SENIOR FUNDING, INC.,
as First Lien Credit Agreement Administrative Agent, MORGAN STANLEY SENIOR
FUNDING, INC., as Second Lien Credit Agreement Administrative Agent, and the
additional Representatives from time to time a party thereto and acknowledged
and agreed by EMC ACQUISITION, LLC, a Delaware limited liability company, and
the other Grantors.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Borrower to incur Additional [First/Second] Lien Debt and to secure such
[First/Second] Lien Class Debt (and guarantees thereof) with [First/Second]
Liens, in each case under and pursuant to the [First/Second] Lien Security
Documents, the [First/Second] Lien Class Debt Representative in respect of such
[First/Second] Lien Class Debt is required to become a Representative under, and
such [First/Second] Lien Class Debt and the [First/Second] Lien Secured Parties
in respect thereof are required to become subject to and bound by, the
Intercreditor Agreement.  Section 8.04 of the Intercreditor Agreement provides
that such [First/Second] Lien Class Debt Representative may become a
Representative under, and such [First/Second] Lien Class Debt and such
[First/Second] Lien Secured Parties may become subject to and bound by, the
Intercreditor Agreement, pursuant to the execution and delivery by the
[First/Second] Lien Class Debt Representative of an instrument in the form of
this Joinder Agreement and the satisfaction of the other conditions set forth in
Section 8.04 of the Intercreditor Agreement.  The undersigned [First/Second]
Lien Class Debt Representative (the “New Representative”) is executing this
Joinder Agreement in accordance with the requirements of the First Lien Loan
Documents and the [First/Second] Lien Loan Documents.

 

Accordingly, the New Representative agrees with each other Representative as
follows:

 

SECTION 1.                            In accordance with Section 8.04 of the
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related [First/Second] Lien Class Debt and related
First Lien Secured Obligations and related [First/Second] Lien Secured Parties
become subject to and bound by, the Intercreditor Agreement with the same force
and effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such
[First/Second] Lien Secured Parties, hereby agrees to all the terms and
provisions of the Intercreditor Agreement applicable to it as a [First/Second]
Lien Representative and to the [First/Second] Lien Secured Parties that it
represents as [First/Second] Lien Secured Parties.  Each reference to a
“Representative” or “[First/Second] Lien Representative” in the Intercreditor
Agreement shall be deemed to include the New Representative.  The Intercreditor
Agreement is hereby incorporated herein by reference.

 

SECTION 2.                            The New Representative represents and
warrants to the other Representatives and the other Secured Parties that (a) it
has full power and authority to enter into

 

--------------------------------------------------------------------------------


 

this Joinder Agreement, in its capacity as [agent] [trustee], (b) this Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of such Joinder Agreement and (c) the [First/Second] Lien Loan
Documents relating to such [First/Second] Lien Class Debt provide that, upon the
New Representative’s entry into this Joinder Agreement, the [First/Second] Lien
Secured Parties in respect of such [First/Second] Lien Class Debt will be
subject to and bound by the provisions of the Intercreditor Agreement as
[First/Second] Lien Secured Parties.

 

SECTION 3.                            This Joinder Agreement may be executed by
one or more of the parties to this Joinder Agreement on any number of separate
counterparts (including by facsimile or other electronic image scan
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Joinder
Agreement signed by all the parties shall be lodged with the Borrower, the
Designated First Lien Representative and the Designated Second Lien
Representative.  Delivery of an executed counterpart of a signature page of this
Joinder Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS JOINDER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS JOINDER AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS JOINDER AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            Any provision of this Joinder Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or in the
Intercreditor Agreement, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 9.01 of the Intercreditor
Agreement.  All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the First Lien Credit Agreement
Administrative Agent have duly executed this Joinder Agreement to the
Intercreditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [                                  ] for the holders of
[                                  ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

 

Telecopy:

 

 

 

 

 

 

 

RECEIPT OF THE FOREGOING ACKNOWLEDGED BY:

 

 

 

 

 

 

 

[NAME OF OTHER REPRESENTATIVE],

 

as First Lien Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF OTHER REPRESENTATIVE],

 

as Second Lien Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX III

 

[FORM OF] ADDITIONAL DEBT DESIGNATION NO. [ ] (this “Designation”) dated as of
[      ], 20[  ] with respect to the CLOSING DATE INTERCREDITOR AGREEMENT dated
as of July 1, 2015 (the “Intercreditor Agreement”), among MORGAN STANLEY SENIOR
FUNDING, INC., as First Lien Credit Agreement Administrative Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as Second Lien Credit Agreement Administrative
Agent, and the additional Representatives from time to time a party thereto and
acknowledged and agreed by EMC ACQUISITION, LLC, a Delaware limited liability
company, and the other Grantors.

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

 

This Designation is being executed and delivered in order to designate
additional Indebtedness of the Borrower and the Grantors as Additional
[First/Second] Lien Debt, entitled to the benefit of, and subject to the terms
of, the Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title of Responsible Officer] of
the Borrower hereby certifies on behalf of the Borrower that:

 

1.                                      [Insert name of the Borrower or other
Grantor] intends to incur Indebtedness (the “Designated Obligations”) in the
initial aggregate principal amount of [            ] pursuant to the following
agreement:  [describe credit/loan agreement indenture or other agreement] (the
“Designated Agreement”).

 

2.                                      The incurrence of the Designated
Obligations is permitted by each applicable First Lien Loan Document and Second
Lien Loan Document.

 

3.                                      Conform the following as applicable;
Pursuant to and for the purposes of Section 8.04 of the Intercreditor Agreement,
(i) the Designated Agreement is hereby designated as [an “Additional First Lien
Debt Facility”] [an “Additional Second Lien Debt Facility”] [the “Replacement
First Lien Credit Agreement”] [the “Replacement Second Lien Credit Agreement”]
and (ii) the Designated Obligations are hereby designated as [“Additional First
Lien Secured Obligations”] [“Additional Second Lien Secured Obligations”]
[“First Lien Credit Agreement Secured Obligations”] [“Second Lien Credit
Agreement Secured Obligations”].

 

4.                                      The name and address of the
Representative for such Designated Obligations is:

 

[Insert name and all capacities; Address]

 

Telephone:

 

Fax:

 

Email:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Designation to be duly executed
by the undersigned Responsible Officer as of the day and year first above
written.

 

 

 

EMERGING MARKETS COMMUNICATIONS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Receipt acknowledged by:

 

 

 

 

 

[INSERT NAME OF FIRST LIEN REPRESENTATIVE],

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[INSERT NAME OF SECOND LIEN REPRESENTATIVE],

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[OTHERS AS NEEDED]

 

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO CLOSING DATE INTERCREDITOR AGREEMENT

 

THIS AMENDMENT NO. 1 TO CLOSING DATE INTERCREDITOR AGREEMENT, dated as of July
27, 2016 (this “Amendment”), is made by and among Morgan Stanley Senior
Funding, Inc., as First Lien Credit Agreement Administrative Agent (as defined
in the Intercreditor Agreement defined below), and Morgan Stanley Senior
Funding, Inc., as Second Lien Credit Agreement Administrative Agent (as defined
in the Intercreditor Agreement defined below), and acknowledged by EMC
Acquisition, LLC, a Delaware limited liability company (“Holdings”), Emerging
Markets Communications, LLC, a Delaware limited liability company (the
“Borrower”), and certain subsidiaries of the Borrower from time to time party to
the Credit Agreements (the “Guarantors”).

 

W I T N E S S E T H:

 

WHEREAS, the First Lien Credit Agreement Administrative Agent and the Second
Lien Credit Agreement Administrative Agent are party to that certain Closing
Date Intercreditor Agreement, dated as of July 1, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the
effectiveness of this Amendment, the “Existing Intercreditor Agreement”; the
Existing Intercreditor Agreement, as amended by this Amendment, the
“Intercreditor Agreement”; all capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the Intercreditor Agreement unless
the context otherwise requires); and

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the First Lien Credit Agreement Administrative Agent and the
Second Lien Credit Agreement Administrative Agent hereby agree as follows:

 

ARTICLE I

 

AMENDMENT OF EXISTING INTERCREDITOR AGREEMENT

 

SECTION 1.1                                             Subject solely to the
satisfaction of the condition set forth in Section 2.1 hereof, the Existing
Intercreditor Agreement is hereby amended as follows:

 

(a)                                 The first paragraph of the recitals of the
Existing Intercreditor Agreement is hereby deleted in its entirety and replaced
with the following:

 

“CLOSING DATE INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of July 1, 2015, between MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent for the First Lien Credit Agreement
Secured Parties referred to herein (together with its successors and assigns in
such capacity, the “First Lien Credit Agreement Administrative Agent”), and
MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the Second Lien
Credit Agreement Secured Parties referred to herein (together with its
successors and assigns in such capacity, the “Second Lien Credit Agreement
Administrative Agent”), and each of the other Representatives from time to time
party hereto in accordance with the terms hereof, and acknowledged by EMC
ACQUISITION, LLC, a Delaware limited liability company (“Holdings”), EMERGING
MARKETS COMMUNICATIONS, LLC, a Delaware limited liability company (the
“Borrower”), Global Eagle Entertainment Inc.,  a Delaware corporation
(“Parent”), and each other Loan Party from time to time party to the Credit

 

--------------------------------------------------------------------------------


 

Agreements (such term, and each other capitalized term used and not otherwise
defined herein, having the meaning assigned to it in Article 1).”

 

(b)                                 The definition of “Grantor” in Section 1.01
of the Existing Intercreditor Agreement is hereby deleted in its entirety and
replaced with the following:

 

““Grantor” means Parent, Holdings, the Borrower, and each Subsidiary of Parent
which has granted a Lien pursuant to any Security Document to secure any Secured
Obligations.”

 

(c)                                  The following definitions are added to
Section 1.01 of the Existing Intercreditor Agreement in alphabetical order:

 

““Parent” means Global Eagle Entertainment Inc., a Delaware corporation.”

 

(d)                                 The references to “Holdings” in Article 4
and Article 9 of the Existing Intercreditor Agreement are hereby replaced by
“Parent”.

 

ARTICLE II

 

CONDITIONS TO EFFECTIVENESS

 

This Amendment shall be binding on the parties hereto on the date the First Lien
Credit Agreement Administrative Agent has confirmed receipt of counterparts of
this Amendment duly executed and delivered by (i) the First Lien Credit
Agreement Administrative Agent, (ii) the Second Lien Credit Agreement
Administrative Agent and (iii) Holdings, the Borrower and each Guarantor that is
a Subsidiary of Holdings.

 

ARTICLE III

 

MISCELLANEOUS

 

SECTION 3.1                                             Full Force and Effect;
Amendment.  Except as expressly provided herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of each party to the Existing Intercreditor
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Intercreditor Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.

 

SECTION 3.2                                             Terms of Intercreditor
Agreement.  THIS AMENDMENT SHALL BE CONSTRUED, ADMINISTERED AND APPLIED IN
ACCORDANCE WITH ALL OF THE TERMS AND PROVISIONS OF THE INTERCREDITOR
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS RELATING TO FORUM
SELECTION, CONSENT TO JURISDICTION AND WAIVER OF JURY TRIAL INCLUDED IN
SECTION 9.07 OF THE INTERCREDITOR AGREEMENT, WHICH PROVISIONS ARE HEREBY
ACKNOWLEDGED AND CONFIRMED BY EACH OF THE PARTIES HERETO.

 

SECTION 3.3                                             Headings.  The various
headings used herein are for convenience of reference only, are not part of this
Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this Amendment.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.4                                             Execution in
Counterparts.  This Amendment may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement.  Delivery by facsimile
or other electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

 

SECTION 3.5                                             Cross-References. 
References in this Amendment to any Article or Section are, unless otherwise
specified or otherwise required by the context, to such Article or Section of
this Amendment.

 

SECTION 3.6                                             Severability.  Any
provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 3.7                                             Successors and Assigns. 
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

SECTION 3.8                                             GOVERNING LAW.  THIS
AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as First Lien Credit Agreement Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Reagan Philipp

 

 

Name: Reagan Philipp

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Second Lien Credit Agreement Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Reagan Philipp

 

 

Name: Reagan Philipp

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

The foregoing Amendment is hereby ACKNOWLEDGED AND AGREED by:

 

 

EMERGING MARKETS COMMUNICATIONS, LLC, as Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

SEAMOBILE INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name:

David M. Davis

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------